THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT (as amended, modified,
supplemented, renewed or restated from time to time, this “Agreement") is made
as of December 17, 2010, by and between THE ANDERSONS, INC., an Ohio corporation
(“Borrower"), the financial institutions listed on the signature pages hereof
and each other financial institution that may hereafter become a party hereto in
accordance with the provisions hereof (collectively the “Lenders” and
individually a “Lender") and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“U.S. Bank"), in its capacity as Agent for the Lenders and for the
Issuer (in such capacity, the “Agent").

RECITAL

Borrower, U.S. Bank and certain Lenders, are parties to the Second Amended and
Restated Loan Agreement dated April 30, 2009, (as amended, modified,
supplemented, renewed or restated from time to time, the “Existing Agreement")
whereby U.S. Bank (as the agent and a lender), and the other lenders, agreed to
make loans, advances, extensions of credit and/or other financial accommodations
to or for the benefit of Borrower. The Line of Credit B provided for in the
Existing Agreement was replaced in accordance with the terms of a Loan Agreement
dated September 30, 2010 (as amended, modified, supplemented, renewed or
restated from time to time, the “Line of Credit B Agreement”). The Line of
Credit B Agreement will continue to be in effect according to its terms.
Borrower has requested that the Existing Agreement be amended and restated to
provide for the continuation of the Line of Credit A and the creation of a new
Line of Credit C and the Lenders are willing to do so on the following terms and
conditions.

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Agreement, and of any loans or extensions of credit
or other financial accommodations at any time made to or for the benefit of
Borrower by the Agent and the Lenders, Borrower, the Agent and the Lenders agree
that the Existing Agreement shall be amended and restated to read as follows:

1 DEFINITIONS.

1.1 General Definitions. When used herein, the following capitalized terms shall
have the meanings indicated, whether used in the singular or the plural:

"Accounts” shall mean all present and future rights of Borrower and its
consolidated subsidiaries to payment for Inventory or other Goods sold or leased
or for services rendered, which rights are not evidenced by Instruments or
Chattel Paper, regardless of whether such rights have been earned by performance
and any other “accounts” (as defined in the Code).

"Account Debtor” shall mean any Person that is obligated on or under an Account.

"Adjusted Monthly LIBOR Rate” shall mean with respect to each day, the rate
determined by dividing the Monthly LIBOR Rate in effect on such day by 1.00
minus the LIBOR Reserve Percentage.

"Affiliate” shall mean any Person other than Borrower and its consolidated
subsidiaries: (a) that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
Borrower or its consolidated subsidiaries; (b) that directly or beneficially
owns or holds twenty five percent (25%) or more of any class of the voting
equity interest of Borrower or its consolidated subsidiaries; (c) twenty five
percent (25%) or more of the voting equity interest of which is owned directly
or beneficially or held by Borrower or its consolidated subsidiaries; or
(d) that is a director, officer, agent or employee of Borrower or its
consolidated subsidiaries.

"Agent” has the meaning set forth in the introduction and shall include any
successor to the Agent that has been appointed in accordance with Section 9.11.

"Agent’s Letter” shall mean the letter agreement between Borrower and the Agent
dated December 17, 2010.

"Applicable Margin” shall mean, with respect to Swing Line Advances, Line of
Credit A Advances or Line of Credit C Advances which are Daily Reset LIBOR Rate
Loans, Base Rate Loans or LIBOR Rate Loans, Non-Use Fees for the Line of Credit
A Loan Commitments or Line of Credit C Loan Commitments, Standby LC Fees and
Commercial LC Fees, the rates per annum as set forth in the tables and paragraph
below, for the then applicable Financial Performance Level:

Swing Line Advances, Line of Credit A Advances, Line of Credit C Advances,
Non-Use Fees:

                                 
Financial


--------------------------------------------------------------------------------


Performance Level
  Base Rate   Daily Reset LIBOR
Rate & LIBOR Rate   Non-Use Fees


--------------------------------------------------------------------------------


Line A   Non-Use Fees
—
Line C
 
                               
Level 1
    2.000 %     3.000 %     0.500 %     0.375 %
 
                               
Level 2
    1.750 %     2.750 %     0.375 %     0.300 %
 
                               
Level 3
    1.500 %     2.500 %     0.275 %     0.225 %
 
                               

Letter of Credit Fees:

                 
Financial
  Standby LC Fees   Commercial LC Fees
 
 
 

Performance Level
 
 

 
               
Level 1
    3.000 %     3.000 %
 
               
Level 2
    2.750 %     2.750 %
 
               
Level 3
    2.500 %     2.500 %
 
               

The initial Financial Performance Level shall be Level 3. The Agent will review
Borrower’s financial performance as of each fiscal quarter end, beginning with
fiscal quarter end December 31, 2010, after its receipt of Borrower’s financial
statements and Compliance Certificate as of the end of such fiscal quarter, and
will confirm Borrower’s determination as to whether Borrower’s Financial
Performance Level based on such fiscal quarter end is Level 1, Level 2 or Level
3. As so confirmed by the Agent, Borrower’s Financial Performance Level will
determine the Applicable Margin effective for Swing Line Advances, Line of
Credit A Advances, Line of Credit C Advances, the Non-Use Fees for the Line of
Credit A Loan Commitments and Line of Credit C Loan Commitments, Standby LC Fees
and Commercial LC Fees for the three month period beginning on the first
Business Day of the third month following the end of such fiscal quarter if the
Agent receives such quarter end financial statements prior to the last five
(5) Business Days of the second month following the end of such fiscal quarter.
If the Agent receives such quarter end financial statements during or after the
last five (5) Business Days of the second month following the end of such fiscal
quarter (but prior to the end of the third month following the end of such
fiscal quarter), any reduction in the Applicable Margin will be delayed until
the tenth day of the month following the month in which the Agent receives such
quarter end financial statements, but any increase in the Applicable Margin will
be effective as of the first Business Day of the third month following the end
of such fiscal quarter. If the Agent does not receive such quarter end
statements prior to the end of the third month following the end of such fiscal
quarter, Borrower’s Financial Performance Level shall be deemed to be Level 1
beginning with the tenth day of the fourth month following the end of such
fiscal quarter and shall remain at Level 1 until the 15th Business Day after
such financial statements are received by the Agent and a determination by the
Agent that a different Financial Level shall apply during the remainder of the
three month period.

"Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

"Asset Coverage Ratio” shall mean, for any date of determination, the ratio of
(a) (i) Borrower’s consolidated short term notes payable, plus (ii) Borrower’s
consolidated long term debt, plus (iii) the current maturities of Borrower’s
consolidated long term debt, minus (iv) to the extent included in ii. or iii.,
non-recourse debt, plus (v) to the extent not included in i., ii. or iii., the
Liabilities and the Liabilities Under Line of Credit B Agreement; divided by
(b) the sum of the amounts of Borrower’s (i) accounts receivable, (ii) deposits
and investments permitted under Section 8.8(a), (b) or (c) (net of any checks or
other debits outstanding), (iii) net margin accounts and (iv) inventory,
modified, in the case of inventory, to include all current and non-current
commodity derivative assets and liabilities recorded on the Borrower’s balance
sheet in accordance with GAAP, in each case, as they would normally appear on
Borrower’s balance sheet according to GAAP. For purposes of clarification, the
amounts used in the calculation of Asset Coverage Ratio shall exclude
(i) Limited Recourse Debt; and (ii) all Rail Assets financed by Securitization
Transactions and Limited Recourse Debt. “Limited Recourse Debt” means any
Indebtedness borrowed, raised or incurred with respect to the financing of Rail
Assets, in respect of which recourse of the limited recourse financiers is
limited to such Rail Assets. “Rail Assets” means locomotives, railcars,
maintenance of way equipment and any leases or lease receivables or accounts or
notes receivables related to such property. “Securitization Transaction” means a
transfer of Rail Assets on a limited recourse basis, provided, that such sale or
other disposition qualifies as a sale under GAAP.

"Available Amount A” shall mean, at any time, an amount equal to (i) the Line of
Credit A Loan Commitments minus (ii) the sum of (A) the aggregate principal
amount of the Line of Credit A Loan Liabilities, and (B) the aggregate amount of
the LC Obligations.

"Available Amount C” shall mean, at any time, an amount equal to (i) the Line of
Credit C Loan Commitments minus (ii) the aggregate principal amount of the Line
of Credit C Loan Liabilities.

"Bank Products” means any of the following services or facilities extended to
Borrower by the Agent, any Lender or any of their affiliates: (a) credit cards
or purchase cards; (b) cash management, including controlled disbursement
services, automatic clearing house transfer of funds and overdrafts; and
(c) facilities and services extended under Rate Protection Agreements.

"Bank Products Agreements” means all documents and agreements relating to Bank
Products.

"Bank Products Obligations” means, with respect to any Person, all obligations
and liabilities of such Person under any Bank Products Agreements.

"Base Rate” shall mean the greater of (a) the Prime Rate, (b) the Federal Funds
Rate plus one half of one percent (0.5%), and (c) the Adjusted Monthly LIBOR
Rate in effect and reset each Business Day plus one and one quarter of one
percent (1.25%).

"Base Rate Loan” shall mean any Loan that bears interest at the Base Rate plus
the Applicable Margin.

“Borrower and its consolidated subsidiaries” shall mean Borrower and its
consolidated subsidiaries except Rail Subsidiaries, except as that term is used
in Section 6.13 of this Agreement, Correctness of Financial Statements,
Section 6.18 of this Agreement, Solvency, Subsections (a) and (b) of Section 7.1
of this Agreement, Financial and Other Information, and Section 7.8 of this
Agreement, Books and Records, in which cases “Borrower and its consolidated
subsidiaries” shall mean Borrower and its consolidated subsidiaries including
Rail Subsidiaries.

“Borrower or any consolidated subsidiary of Borrower” shall mean Borrower or any
consolidated subsidiary of Borrower except a Rail Subsidiary.

"Business Day” shall mean any day of the year on which commercial banks in New
York, New York are not required or authorized to close, provided, in addition
however, that when used in the definition of LIBOR Rate or Interest Period, or
when otherwise used in connection with a rate determination, borrowing or
payment in respect of a LIBOR Rate Loan, the term “Business Day” shall exclude
any day on which banks in London, England are not open for dealings in deposits
of Dollars in the London interbank market.

"Capitalization” shall mean, as of any particular date, (a) Borrower’s Tangible
Net Worth, plus (b) Total Adjusted Funded Debt.

"Change of Control” shall mean, (a) as to Borrower, (i) the voting stock of
Borrower shall cease to be publicly traded, or (ii) more than 50% of the voting
stock of Borrower is owned or controlled, directly or indirectly by one Person
or an affiliated group of Persons, and (b) as to any consolidated subsidiary of
Borrower, existing as such on the date of this Agreement, the voting stock or
voting or controlling equity interest of such consolidated subsidiary shall
cease to be wholly owned by Borrower, except as the result of a merger or asset
consolidation with another consolidated subsidiary of Borrower except Rail
Subsidiaries.

"Closing Date” shall mean the date of this Agreement.

"Collateral” shall mean any and all real or personal property in which the Agent
or the Lenders may at any time have a lien or security interest to secure the
Liabilities.

"Commercial Letter of Credit” shall mean any commercial letter of credit Issued
for the account of Borrower under this Agreement or the Existing Agreement.

"Commitment” shall mean, as to any Lender, such Lender’s Line of Credit A Loan
Commitment and Line of Credit C Loan Commitment, the Agent’s commitment to make
Swing Line Advances under the Line of Credit A and the Agent’s commitment to
cause the Issuance of Letters under the Line of Credit A, and "Commitments”
shall mean collectively, such Commitments for all the Lenders and the Agent.

"Current Ratio Net of Hedged Inventory” shall mean, for any date of
determination, the ratio of Borrower’s: (a) (i) consolidated current assets,
(ii) minus the book value of Hedged Inventory, (iii) minus the net liquidation
value of related Margin Accounts; divided by (b) (i) consolidated current
liabilities, (ii) minus the book value of Hedged Inventory, (iii) minus the net
liquidation value of related Margin Accounts.

"Daily Reset LIBOR Rate” shall mean the one-month LIBOR rate quoted by the Agent
from Reuters Screen LIBOR01 Page or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each Business Day.

"Daily Reset LIBOR Rate Loan” shall mean any Loan that bears interest at the
Daily Reset LIBOR Rate plus the Applicable Margin.

"Debt to Capitalization Ratio” shall mean, as of any particular date, (a) Total
Adjusted Funded Debt, divided by (b) Capitalization.

"Default” shall mean the occurrence or existence of: (a) an event which, through
the passage of time or the service of notice or both, would (assuming no action
is taken by Borrower or any other Person to cure the same) mature into a Matured
Default; or (b) an event which requires neither the passage of time nor the
service of notice to mature into a Matured Default.

"Default Period” shall mean the period of time commencing at the beginning of
the first Business Day after the delivery of a “Notice of Default” to the Agent
in accordance with Section 9.7 and continuing until the Default or Matured
Default described therein is cured or waived, as the case may be, in accordance
with the terms of this Agreement.

"Direct Pay Letter of Credit” shall mean any direct pay letter of credit Issued
for the account of Borrower under this Agreement or the Existing Agreement.

"Defaulting Lender” shall mean any Lender, as determined by the Agent, that has
(a) defaulted on any obligation under this Agreement (including but not limited
to its obligation to fund Advances, Loans, Funds Transfers (or purchases of
participations in respect thereof, as applicable), reimbursements of drawings
under Letters or reimbursement of expenses or amounts due with respect to
indemnity claims, in each case when due and in Immediately Available Funds, (b)
notified Borrower, the Agent, Issuer or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations (i) under this Agreement or (ii) under other agreements in
which it is obligated to extend credit unless, in the case of this clause (ii),
such obligation is the subject of a good faith dispute, (c) failed, within three
Business Days after request by the Agent, to confirm that it will comply with
the terms of this Agreement, or (d) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a governmental authority or an instrumentality
thereof. The Agent shall give prompt written notice to Borrower, the Lenders and
Issuer of any determination that a Lender is a Defaulting Lender.
Notwithstanding the cure or remediation of the events causing a Defaulting
Lender to become a Defaulting Lender, a Defaulting Lender shall remain a
Defaulting Lender until such time, if any, as the Agent in its sole and absolute
discretion determines that such Defaulting Lender is no longer a Defaulting
Lender and the Agent gives written notice of such determination to Borrower, the
Lenders and Issuer; provided however, in the event that the only basis upon
which a Defaulting Lender has been determined to be a Defaulting Lender is the
failure to timely provide the required confirmation in accordance with item c.
above, then promptly upon receipt of such confirmation the Agent shall determine
that such Defaulting Lender is no longer a Defaulting Lender and give written
notice of such determination to Borrower, the Lenders and Issuer. The terms of
this Agreement that specify a different treatment of a Defaulting Lender, shall
become effective on the date of the written notice from the Agent that a
Defaulting Lender has become a Defaulting Lender, and shall cease to be
effective on the date of the written notice from the Agent that a Defaulting
Lender is no longer a Defaulting Lender. For example, but not by way of
limitation, a non-use fee or a letter of credit fee shall cease to accrue in
favor of a Defaulting Lender on the date of such notice that a Defaulting Lender
has become a Defaulting Lender, and such accrual shall recommence on the date of
such notice that a that a Defaulting Lender is no longer a Defaulting Lender,
respectively.

"Dollars” and "$” shall mean lawful currency of the United States of America.

"EBITDA” shall mean, during any period of determination, the net income of
Borrower and its consolidated subsidiaries before provision for income taxes,
interest expense (including without limitation, implicit interest expense on
capitalized leases), depreciation expense, amortization expense and other
non-cash expenses or charges, excluding (to the extent included):
(a) non-operating gains (including without limitation, extraordinary or
nonrecurring gains, gains from discontinuance of operations and gains arising
from the sale of assets other than Inventory) during the applicable period; and
(b) similar non-operating losses during such period.

"Eligible Assignee” shall mean (i) (A) a Lender other than a Defaulting Lender
or a Lender that would become a Defaulting Lender as a result of becoming an
Assignee of a Defaulting Lender, or (B) an affiliate of such Lender; (ii) an
Approved Fund; (iii) a commercial bank organized under the laws of the United
States, or any state thereof, or a commercial lender organized under the laws of
the United States and, in each case, having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank or lender in its
jurisdiction of organization; (iv) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, and having total assets in excess of $3,000,000,000,
calculated in accordance with the accounting principles prescribed by the
regulatory authority applicable to such bank in its jurisdiction of
organization, so long as such bank is acting through a branch or agency located
in the country in which it is organized or another country that is described in
this clause (iv); (v) the central bank of any country that is a member of the
OECD; or (vi) any other business lending organization approved as an Eligible
Assignee by the Administrative Agent (and, provided that no Default or Matured
Default has occurred and is continuing, approved by Borrower, such approval not
to be unreasonably withheld), provided, however, that none of Borrower, an
Affiliate or a Guarantor shall qualify as an Eligible Assignee.

"Farm Products” shall mean all personal property owned by Borrower and its
consolidated subsidiaries used or for use in farming or livestock operations,
including without limitation, seed and harvested or un-harvested crops of all
types and descriptions, whether annual or perennial and including trees, vines
and the crops growing thereon, native grass, grain, feed, feed additives, feed
ingredients, feed supplements, fertilizer, hay, silage, supplies (including
without limitation, chemicals, veterinary supplies and related Goods), livestock
of all types and descriptions (including without limitation, the offspring of
such livestock and livestock in gestation) and any other “farm products” (as
defined in the Code).

"Federal Funds Rate” shall mean, for any day, the rate of interest per annum
(rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such day, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

"Financial Performance Level” shall mean the applicable level of Borrower’s
financial performance determined in accordance with the table set forth below,
provided, however, notwithstanding the definition thereof, Debt to
Capitalization Ratio shall be the average of the Debt to Capitalization Ratio at
the end of the then prior four fiscal quarters.

     
Financial Performance Level
  Debt to Capitalization Ratio
 
   
Level 1
Level 2
Level 3
  Greater than 60%
Less than or equal to 60% but greater than 40%
Less than or equal to 40%

"Financing Agreements” shall mean all agreements, instruments and documents,
including without limitation, this Agreement and all notes, letter of credit
applications, guarantees, consents, assignments, contracts, notices and all
other written matter at any time executed by or on behalf of Borrower and
delivered to the Agent for the benefit of the Lenders in relation to this
Agreement, together with all amendments and all agreements and documents
referred to therein or contemplated thereby and all Bank Products Agreements.

"Funded Debt” shall mean, for any date of determination, the outstanding
principal amount of all interest bearing indebtedness of Borrower and its
consolidated subsidiaries (including without limitation, capitalized leases,
interest bearing accounts payable and, without duplication, the undrawn amount
of all outstanding letters of credit (including without limitation, the
Letters)).

"GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

"Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including without limitation, any arbitration panel, any court, any commission,
any agency or any instrumentality of the foregoing.

"Governmental Requirement” shall mean any law, statute, code, ordinance, order,
rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement of any federal, state,
county, municipal, parish, provincial or other Governmental Authority or any
department, commission, board, court, agency or any other instrumentality of any
of them (including any of the foregoing that relate to environmental standards
or controls and occupational safety and health standards or controls).

"Hedged Inventory” shall mean Inventory consisting of commodities that are
hedged against price fluctuation using traditionally recognized methods of
hedging, including, but not limited to, futures contracts, placed through a
recognized commodities broker adjusted to include all current and non-current
commodity derivative assets and liabilities recorded on the Company’s balance
sheet in accordance with GAAP.

"Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Swing
Line, the Line of Credit A and the Line of Credit C (and the respective Line of
Credit A Notes and the Line of Credit C Notes), or on other amounts, if any,
payable to such Lender pursuant to this Agreement or any other Financing
Agreement, under laws applicable to such Lender which are presently in effect,
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

"Immediately Available Funds” shall mean: funds with good value on the day and
in the city in which payment is received.

"Indebtedness” with respect to any Person means, at any time, without
duplication, (a) (i) its liabilities for borrowed money and (ii) its redemption
obligations in respect of preferred stock which is or upon the occurrence of
certain events may be mandatorily redeemable by the holders thereof at any time
prior to the payment in full of the Liabilities; (b) its liabilities for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (c) (i) all liabilities appearing on its
balance sheet in accordance with GAAP in respect of capital leases and (ii) all
liabilities which would appear on its balance sheet in accordance with GAAP in
respect of synthetic leases assuming such synthetic leases were accounted for as
capital leases; (d) all liabilities for borrowed money secured by any lien or
security interest with respect to any property owned by such Person (whether or
not it has assumed or otherwise become liable for such liabilities); (e) all its
liabilities in respect of letters of credit or instruments serving a similar
function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof. Indebtedness of any Person shall
include all obligations of such Person of the character described in clauses
(a) through (f) to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP.

"Interest Coverage Ratio” shall mean, for any date of determination, the ratio
of (a) EBITDA during the four fiscal quarters then ended, divided by
(b) Interest Expense during the four fiscal quarters then ended.

"Interest Expense” shall mean, during any period of determination, the
consolidated interest or related expense on Funded Debt of Borrower and its
consolidated subsidiaries.

"Interest Period” shall mean: (a) with respect to LIBOR Rate Loans, the period
of time for which the LIBOR Rate shall be in effect as to any LIBOR Rate Loan
and which shall be a seven day or one, two, three or six month period of time,
commencing with the borrowing date of the LIBOR Rate Loan or the expiration date
of the immediately preceding Interest Period, as the case may be, applicable to
and ending on the effective date of any rate change or rate continuation made as
provided in Section 2.2 as Borrower may specify in the notice of borrowing
delivered pursuant to Section 2.2 or the notice of interest conversion delivered
pursuant to Section 2.2; provided however, that (b) any Interest Period which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) no Interest Period shall extend beyond the Maturity
Date; and (d) (i) there shall be no more than five (5) seven day Interest
Periods and no more than twenty (20) Interest Periods (of all types) for LIBOR
Rate Loans at any one time in the aggregate under this Agreement, and (ii) on a
combined basis, there shall be no more than five (5) seven day Interest Periods
and no more than twenty (20) Interest Periods (of all types) for LIBOR Rate
Loans at any one time in the aggregate under this Agreement and under the Line
of Credit B Agreement.

"Inventory” shall mean any and all Goods which shall at any time constitute
“inventory” (as defined in the Code) or Farm Products owned by Borrower and its
consolidated subsidiaries, wherever located (including without limitation, Goods
in transit and Goods in the possession of third parties), or which from time to
time are held for sale, lease or consumption in Borrower’s business, furnished
under any contract of service or held as raw materials, work in process,
finished inventory or supplies (including without limitation, packaging and/or
shipping materials).

"IRC” shall mean the Internal Revenue Code of 1986, as amended, as at any time
in effect, together with all regulations and rulings thereof or thereunder
issued by the Internal Revenue Service.

"Issue", "Issued", "Issues” and “Issuance” shall mean, as the context requires,
with respect to a Letter, the issuance, extension or other amendment of a Letter
pursuant to this Agreement.

"Issuer” shall mean, with respect to a Letter, any party that Issues such Letter
pursuant to this Agreement or that has Issued a Letter under the Existing
Agreement.

"LC Obligations” shall mean, at any time, an amount equal to the aggregate
undrawn and unexpired amount of the outstanding Letters, together with the
aggregate amount of any unpaid reimbursement obligations with respect to any
Letters.

"Letter” or "Letters” shall mean a Commercial Letter of Credit or Standby Letter
of Credit Issued for the account of Borrower pursuant to Section 2.1.4 or under
the Existing Agreement, or all of such letters of credit, respectively.

"Liabilities” shall mean any and all liabilities, obligations and indebtedness
of Borrower to the Agent, any Lender or Issuer of any and every kind and nature,
at any time owing, arising, due or payable and howsoever evidenced, created,
incurred, acquired or owing, whether primary, secondary, direct, contingent,
fixed or otherwise (including without limitation LC Obligations, Bank Products
Obligations, fees, charges and obligations of performance) and whether arising
or existing under this Agreement or any of the other Financing Agreements or by
operation of law.

"Liabilities Under Line of Credit B Agreement” shall mean any and all
“Liabilities” as that term is defined in the Line of Credit B Agreement.

"LIBOR Rate” shall mean, with respect to each day during each Interest Period
applicable to a LIBOR Rate Advance, the seven day or one, two, three or six
month LIBOR rate quoted by the Agent from Reuters Screen LIBOR01 Page or any
successor thereto, or if unavailable, such LIBOR rate quoted by the Agent from a
reasonably equivalent alternative source as determined by the Agent (which shall
be the LIBOR rate in effect two (2) Business Days prior to the LIBOR Rate Loan).

"LIBOR Rate Loan” shall mean any Loan that bears interest at the LIBOR Rate plus
the Applicable Margin.

"LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on any day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

"Line of Credit A Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $512,658,227.85, as set forth opposite such Lender’s name
under the heading “Line of Credit A Loan Commitments” on Schedule A, subject to
Assignment and Acceptance in accordance with Section 10.23, and as such amount
may be reduced or terminated from time to time pursuant to Sections 2.3(c), 2.8
or 9.1 and as such amount may be increased from time to time pursuant to
Section 10.31(b); and "Line of Credit A Loan Commitments” shall mean
collectively, the Line of Credit A Loan Commitments for all the Lenders.

"Line of Credit C Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of $387,341,772.15, as set forth opposite such Lender’s name
under the heading “ Line of Credit C Loan Commitments” on Schedule A, subject to
Assignment and Acceptance in accordance with Section 10.23, and as such amount
may be reduced or terminated from time to time pursuant to Sections 2.3(c), 2.8
or 9.1 and as such amount may be increased from time to time pursuant to
Section 10.31(b); and "Line of Credit C Loan Commitments” shall mean
collectively, the Line of Credit C Loan Commitments for all the Lenders.

"Line of Credit A Loan Liabilities” shall mean all of the Liabilities (including
without limitation the principal and interest owing under the Swing Line) other
than: (a) the LC Obligations; (b) the principal and interest owing under the
Line of Credit C; and (c) and Bank Products Obligations.

"Line of Credit C Loan Liabilities” shall mean the principal and interest owing
under the Line of Credit C.

"Margin Accounts” shall mean, collectively, all Commodity Accounts and all
Commodity Contracts and (to the extent not included in Commodity Accounts or
Commodity Contracts) all Swap Contracts and cash forward contracts maintained by
Borrower and its consolidated subsidiaries with respect to Hedged Inventory.

"Matured Default” shall mean the occurrence or existence of any one or more of
the following events: (a) Borrower fails to pay any principal pursuant to any of
the Financing Agreements (other than the Bank Products Agreements) on the day
such principal becomes due or is declared due or Borrower fails to pay any
interest pursuant to any of the Financing Agreements on or before five (5) days
after such interest becomes due or is declared due; (b) Borrower fails to pay
any of the Liabilities (other than principal and interest) on or before ten
(10) days after such Liabilities become due or are declared due; (c) a Change of
Control shall occur; (d) Borrower or any consolidated subsidiary of Borrower
fails or neglects to perform, keep or observe any of the covenants, conditions,
promises or agreements contained in this Agreement or in any of the other
Financing Agreements (other than those covenants, conditions, promises and
agreements referred to or covered in (a), (b), and (c) above), and such failure
or neglect continues for more than thirty (30) days after such failure or
neglect first occurs; (e) the Available Amount A or the Available Amount C, as
calculated in accordance with the definitions thereof, result in a negative
amount; (f) any warranty or representation at any time made by or on behalf of
Borrower in connection with this Agreement or any of the other Financing
Agreements is untrue or incorrect in any material respect, or any schedule,
certificate, statement, report, financial data, notice, or writing furnished at
any time by or on behalf of Borrower to the Agent or any other Lender is untrue
or incorrect in any material respect on the date as of which the facts set forth
therein are stated or certified; (g) a judgment in excess of $5,000,000 is
rendered against Borrower or any Guarantor of any of the Liabilities and such
judgment remains unsatisfied or un-discharged and in effect for sixty
(60) consecutive days without a stay of enforcement or execution, provided,
however, that this clause (g) shall not apply to any judgment for which Borrower
is fully insured (through insurance policies and/or self insurance reserves);
(h) all or any material part of the assets of Borrower or any Guarantor of any
of the Liabilities come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors; (i) a proceeding under any
bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed against Borrower or any Guarantor
of any of the Liabilities and such proceeding is not dismissed within thirty
(30) days of the date of its filing, or a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed by Borrower or any Guarantor of any of the
Liabilities, or Borrower or any Guarantor of any of the Liabilities makes an
assignment for the benefit of creditors; (j) Borrower or any Guarantor of any of
the Liabilities voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated; (k) Borrower or any consolidated subsidiary of
Borrower is enjoined, restrained, or in any way prevented by the order of any
court or any administrative or regulatory agency or by the termination or
expiration of any permit or license, from conducting all or any material part of
its business affairs; (l) Borrower or any Guarantor of any of the Liabilities
fails to make any payment due or otherwise defaults on any other obligation for
borrowed money (including, without limitation any Liabilities Under Line of
Credit B Agreement) and the effect of such failure or default is to cause or
permit the holder of such obligation or a trustee to cause such obligation to
become due prior to its date of maturity; (m) any Guarantor of any of the
Liabilities asserts the invalidity of their guaranty, purports to terminate
their guaranty or purports to limit the application thereof to then existing
Liabilities; or (n) the Agent, at any time reasonably determines that the
Lenders are insecure with respect to the prompt payment of all or any part of
the Liabilities, or that such change has occurred in the condition or affairs
(financial or otherwise) of Borrower or any Guarantor as, in the reasonable
opinion of the Agent, materially affects Borrower’s ability to make prompt
payment on the Liabilities.

"Maturity Date” shall mean, as applicable, the earlier of: (a) as to the Swing
Line, the Line of Credit A and LC Obligations, December 17, 2014; (b) as to the
Line of Credit C, December 16, 2011; and (c) in all cases, the earlier date of
termination in whole of the Commitments pursuant to Sections 2.3(c), 2.8 or 9.1.

“Monthly LIBOR Rate” shall mean, with respect to any date of determination, the
average offered rate for deposits in United States dollars for delivery of such
deposits on a one-month basis, which appears on Reuters Screen LIBOR01 Page (or
any successor thereto) as of 11:00 A.M., London time (or such other time as of
which such rate appears), or the rate for such deposits determined by the Agent
at such time based on such other published service of general application as
shall be selected by the Agent for such purpose.

"Note” or "Notes” shall mean any one of the Line of Credit A Notes or the Line
of Credit C Notes or all of the Line of Credit A Notes or the Line of Credit C
Notes, respectively.

"Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including without limitation, any instrumentality, division, agency, body or
department thereof), including without limitation, Affiliates.

"Prime Rate” shall mean the prime rate announced by the Agent from time to time,
which is a base rate that the Agent from time to time establishes and which
serves as the basis upon which effective rates of interest are calculated for
those loans which make reference thereto. The Prime Rate is not necessarily the
lowest rate offered by the Agent. With respect to Base Rate Loans, each change
in the rate of interest hereunder shall become effective on the date each Prime
Rate change is announced by the Agent or with each change in the Federal Funds
Rate, as the case may be.

"Producer Payables” shall mean all amounts at any time payable by Borrower and
its consolidated subsidiaries for the purchase of Inventory.

"Property” shall mean those premises owned or operated by Borrower and its
consolidated subsidiaries.

"Pro Rata Percentage” shall mean with respect to each Lender, as applicable,
(a) with respect to the Line of Credit A, the Swingline and the Letters, such
Lender’s Pro Rata Percentage of the Line of Credit A Loan Commitments as set
forth in Schedule A (or any replacement thereof by proper amendment thereto),
(b) with respect to the Line of Credit C, such Lender’s Pro Rata Percentage of
the Line of Credit C Loan Commitments as set forth in Schedule A (or any
replacement thereof by proper amendment thereto), and (c) with respect to
matters not specifically related to the Line of Credit A, the Line of Credit C,
the Swingline and the Issuance of Letters the weighted average (weighted based
on the proportionate amounts of the total Line of Credit A Loan Commitments and
the total Line of Credit A Loan Commitments) of such Lender’s Pro Rata
Percentage of the Line of Credit A Loan Commitments as set forth in Schedule A
(or any replacement thereof by proper amendment thereto) and such Lender’s Pro
Rata Percentage of the Line of Credit C Loan Commitments as set forth in
Schedule A (or any replacement thereof by proper amendment thereto), in each
case, as adjusted from time to time in accordance with Section 10.23, and in
each case such percentages shall be applicable even in the event that the
commitments of the Lenders to make Advances have been suspended or terminated in
accordance with the terms of this Agreement.

"Rail Subsidiaries” shall mean, collectively, the direct and indirect wholly
owned subsidiaries of Borrower and its consolidated subsidiaries listed on
Exhibit 1A, together with such other direct and indirect wholly owned
subsidiaries of Borrower and its consolidated subsidiaries as may be added
thereto from time to time with the prior written consent of the Agent (each a
“Rail Subsidiary”).

"Rate Protection Agreement” means, collectively, any Swap Contract designed to
protect against fluctuations in interest rates or currency exchange rates
entered into by Borrower under which the counterparty to such agreement is (or
at the time such Rate Protection Agreement was entered into, was) a Lender or an
affiliate of a Lender.

"Required Lenders” shall mean, at any time Lenders other than any Defaulting
Lender holding in the aggregate at least fifty one percent (51%) of the
aggregate amount of all of the Lenders’ Commitments, excluding the Commitment of
any Defaulting Lender, which percentage shall be applicable even in the event
that the commitments of the Lenders to make Advances have been suspended or
terminated in accordance with the terms of this Agreement.

"Standby Letter of Credit” shall mean any standby letter of credit, which shall
be deemed to include any Direct Pay Letter of Credit Issued for the account of
Borrower under this Agreement or the Existing Agreement.

"Subordinated Debt” shall mean the consolidated, subordinated, unsecured debt of
Borrower that is subordinated to the Liabilities in accordance with a
subordination agreement or subordination agreements, in form and substance
acceptable to the Required Lenders.

"Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement.

"Swing Line Limit” shall mean, $50,000,000, provided, however, upon not less
than seven days prior notice to the Agent, the Borrower may, for one consecutive
90 day period commencing in each calendar year, increase the Swing Line Limit to
an amount not more than $80,000,000.

"Tangible Net Worth” shall mean, as of any particular date, (a) Borrower’s
consolidated net worth, (b) minus the consolidated book value of Borrower’s
intangible assets, (c) plus the consolidated book amount of Borrower’s deferred
income.

"Total Adjusted Funded Debt” shall mean as of any particular date (a) Borrower’s
consolidated short term notes payable, plus (b) Borrower’s consolidated long
term debt, plus (c) the current maturities of Borrower’s consolidated long term
debt, minus (d) to the extent included in b. or c., non-recourse debt, plus
(e) to the extent not included in a., b. or c., the Liabilities, minus (f) 90%
of the result of (i) the book value of Inventory consisting of grain, minus
(ii) 100% of the accounts payable related thereto, minus (g) 100% of the net
equity in Margin Accounts, minus (h) permitted deposits and investments (net of
any checks or other debits outstanding) above $25,000,000 (but to the extent
letter of credit obligations are not included in a., b. or c., not to include
the amount of any cash or deposit accounts which secure the interests of the
issuers thereof).

"Type” shall mean, with respect to any Loan, whether such Loan is a Daily Reset
LIBOR Rate Loan, a Base Rate Loan or a LIBOR Rate Loan.

1.2 Index to Other Definitions. When used herein, the following capitalized
terms shall have the meanings given in the indicated portions of this Agreement:

      Term   Location
Advance, Advances
Agreement
Application
Assignee
Assignment and Acceptance
Beneficiary
Benefit Plans
Borrower
Change
Code
Commercial LC Fee
Compliance Certificate
Default Rate
Environmental Laws
ERISA
Excess
Existing Agreement
Funds Transfer
Guarantor
ISP98
Lenders
Line of Credit A
Line of Credit A Advances
Line of Credit A Notes
Line of Credit B Agreement
Line of Credit C
Line of Credit C Advances
Line of Credit C Notes
Loan Account
Loan, Loans
Material Subsidiary
Non-Use Fees
Patriot Act
Purchasing Lender
Replacement Candidate
Restricted Payments
Risk-Based Capital Guidelines
Securities Act
Selling Lender
Standby LC Fee
Swing Line
Swing Line Advances
Taxes
UCP
  Section 2.1.5
introduction
Section 2.1.4
Section 10.23
Section 10.23
Section 2.1.4
Section 6.19
introduction
Section 10.20
Section 1.4
Section 2.5(d)
Section 7.1
Section 2.2(d)
Section 6.9
Section 6.19
Section10.24
Recital
Section 2.1.5
Section 5.2
Section 2.1.4
introduction
Section 2.1.2
Section 2.1.2
Section 2.1.2
Recital
Section 2.1.3
Section 2.1.3
Section 2.1.3
Section 2.6
Section 2.1.5
Section 5.2
Section 2.5(c)
Section 10.36
Section 2.1.5
Section 10.32
Section 8.6
Section 10.20
Section 10.33
Section 2.1.5
Section 2.5(d)
Section 2.1.1
Section 2.1.1
Section10.22
Section 2.1.4

1.3 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined in this Agreement shall have the meanings customarily given
them in accordance with GAAP, as consistently applied as of the date of this
Agreement.

1.4 Others Defined in Colorado Uniform Commercial Code. All other terms
contained in this Agreement (which are not specifically defined in this
Agreement) shall have the meanings set forth in the Uniform Commercial Code of
Colorado (“Code”) to the extent the same are used or defined therein,
specifically including, but not limited to the following: Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Commodity Contracts, Electronic
Chattel Paper, Goods, Instruments, Investment Property, Letter of Credit Rights,
General Intangibles, Payment Intangibles, Securities Accounts and Tangible
Chattel Paper.

2 LOANS, LETTERS OF CREDIT AND FEES.

2.1 Loans and Letters of Credit. Subject to all of the terms and conditions
contained in this Agreement, the Agent and the Lenders severally and not jointly
agree to make the following extensions of credit to or for the benefit of
Borrower:

2.1.1 Swing Line. The Agent may, but shall not be obligated, to make advances
(“Swing Line Advances”) to Borrower from time to time on any one or more
Business Days from and after the date of this Agreement, upon Borrower’s written
(including facsimile) notice or oral notice followed by written (including
facsimile) confirmation, given by Borrower to the Agent not later than 1:00 p.m.
(local time in Denver) on the Business Day of any proposed Advance, through and
including the Maturity Date, in amounts up to the lesser of: (a) the Swing Line
Limit minus the outstanding Swing Line Advances; or (b) the Available Amount A
(“Swing Line”). The Swing Line Advances shall be repayable in accordance with
the terms of this Agreement (as further evidenced by Borrower’s Line of Credit A
Note to the Agent). The Agent, upon the written approval of the Required
Lenders, may, but shall not be obligated, to make Swing Line Advances to
Borrower in excess of the dollar amount stated above (but not in excess of the
Available Amount A), and any such Swing Line Advances shall also be governed by
the terms hereof. Swing Line Advances shall be made, if at all, only in the sole
and absolute discretion of the Agent, and in any event shall not be made if any
Lender is a Defaulting Lender.

2.1.2 Line of Credit A. Each Lender severally agrees to make advances (“Line of
Credit A Advances”) to Borrower from time to time on any one or more Business
Days from and after the date of this Agreement (through the Agent as set forth
in Section 2.1.5 or Section 2.2(f)), upon Borrower’s written (including
facsimile) notice or oral notice followed by written (including facsimile)
confirmation, given by Borrower to the Agent not later than 10:00 am (local time
in Denver) on the second Business Day prior to the date of any proposed LIBOR
Rate Loan or upon Borrower’s written (including facsimile) notice or oral notice
followed by written (including facsimile) confirmation, given by Borrower to the
Agent not later than 10:00 am (local time in Denver) on the Business Day of the
date of any proposed Base Rate Loan, up to an aggregate principal amount not
exceeding each such Lender’s Pro Rata Percentage of the Available Amount A on
such Business Day through the Maturity Date, in aggregate amounts up to the
Available Amount A (“Line of Credit A”). The Line of Credit A Advances shall be
repayable in accordance with the terms of this Agreement (as further evidenced
by Borrower’s promissory notes to each of the Lenders (“Line of Credit A
Notes”), the form of which is attached as Exhibit 2A).

2.1.3 Line of Credit C. Each Lender severally agrees to make advances (“Line of
Credit C Advances”) to Borrower from time to time on any one or more Business
Days from and after the date of this Agreement (through the Agent as set forth
in Section 2.1.5 or Section 2.2(f)), upon Borrower’s written (including
facsimile) notice or oral notice followed by written (including facsimile)
confirmation, given by Borrower to the Agent not later than 10:00 am (local time
in Denver) on the second Business Day prior to the date of any proposed LIBOR
Rate Loan or upon Borrower’s written (including facsimile) notice or oral notice
followed by written (including facsimile) confirmation, given by Borrower to the
Agent not later than 10:00 am (local time in Denver) on the Business Day of the
date of any proposed Base Rate Loan, up to an aggregate principal amount not
exceeding each such Lender’s Pro Rata Percentage of the Available Amount C on
such Business Day through the Maturity Date, in aggregate amounts up to the
Available Amount C (“Line of Credit C”). The Line of Credit C Advances shall be
repayable in accordance with the terms of this Agreement (as further evidenced
by Borrower’s promissory notes to each of the Lenders (“Line of Credit C
Notes”), the form of which is attached as Exhibit 2B).

2.1.4 Letters of Credit.

(a) The Agent further agrees to Issue or cause to be Issued by a Lender that
agrees, in each case, to be the Issuer, Letters for Borrower’s account for any
purpose acceptable to the Agent in its reasonable discretion (the Agent or such
Lender thereby becoming an Issuer), with an expiration date not later than the
earlier of (a) one year after the date of Issuance, or (b) the fifth day prior
to the Maturity Date, in amounts up to the lesser of: (y) Ninety Million Dollars
($90,000,000) minus the then outstanding LC Obligations; or (z) the Available
Amount A, for the benefit of one or more beneficiaries to be named by Borrower
(the “Beneficiary", whether one or more), in form and substance acceptable to
the Agent. Letters which provide for an automatic extension of the expiration
date may not automatically extend for more than one year at each extension and
shall, in the sole discretion of the Agent, not be allowed to automatically
extend to a date later than the fifth day prior to the Maturity Date. In order
to effect the Issuance of each Letter, Borrower shall deliver to the Agent a
letter of credit application (the “Application") not later than 11:00 a.m.
(Denver time), five (5) Business Days prior to the proposed date of Issuance of
the Letter. The Application shall be duly executed by a responsible officer of
Borrower, shall be irrevocable and shall (i) specify the day on which such
Letter is to be Issued (which shall be a Business Day), and (ii) be accompanied
by a certificate executed by a responsible officer setting forth calculations
evidencing availability for the Letter and stating that all conditions precedent
to such Issuance have been satisfied. Each Letter shall (i) provide for the
payment of drafts presented for honor thereunder by the Beneficiary in
accordance with the terms thereof, when such drafts are accompanied by the
documents described in the Letter, if any, and (ii) to the extent not
inconsistent with the express terms hereof or the applicable Application, be
subject, as applicable, to the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 600
or the International Standby Practices (ISP 98—International Chamber Of Commerce
Publication Number 590) (in each case, together with any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by Issuer, the “UCP” and the “ISP98", respectively), and shall, as to
matters not governed by the UCP or the ISP98, be governed by, and construed and
interpreted in accordance with, the laws of the State in which Issuer resides.
In the event the terms of any Application or any related reimbursement agreement
or other related agreement are inconsistent with the terms of this
Section 2.1.4, then the terms of this Section 2.1.4 shall be controlling and
shall govern over any the terms of any such Application or any related
reimbursement agreement or other related agreement.

(b) Upon the Issuance date of each Letter, the Issuer shall be deemed, without
further action by any party hereto, to have sold to each other Lender with a
Line of Credit A Loan Commitment, and each other Lender with a Line of Credit A
Loan Commitment shall be deemed, without further action by any party hereto, to
have purchased from the Issuer, a participation, to the extent of such Lender’s
respective Pro Rata Percentage, in such Letter, the obligations thereunder and
in the reimbursement obligations of Borrower due in respect of drawings made
under such Letter. If requested by the relevant Issuer, the Agent, the other
Lenders will execute any other documents reasonably requested by such Issuer to
evidence the purchase of such participation.

(c) If Issuer has received documents purporting to draw under a Letter that
Issuer believes conform to the requirements of the Letter, or if Issuer has
decided that it will comply with Borrower’s written or oral request of
authorization to pay a drawing on any Letter that Issuer does not believe
conforms to the requirements of the Letter, Issuer or the Agent will notify
Borrower of that fact. An amount equal to the amount of such drawing shall be
paid by Borrower to the Agent for the account of the Issuer on the date such
drawing is made. The obligation of Borrower to repay the Agent for the account
of the Issuer or the Agent and the Lenders for any Advance under the Swing Line
or the Line of Credit A made to fund such reimbursement, shall be absolute,
unconditional and irrevocable, shall continue for so long as any LC Obligation
is outstanding notwithstanding any termination of this Agreement, and shall be
paid strictly in accordance with the terms of this Agreement, notwithstanding
any of the following:

(i) Any lack of validity or enforceability of any Letter or LC Obligation;



  (ii)   The existence of any claim, setoff, defense or other right which
Borrower may have or claim at any time against any Beneficiary, transferee or
holder of any Letter (or any Person for whom any such Beneficiary, transferee or
holder may be acting), Issuer or any other Person, whether in connection with a
Letter, this Agreement, the transactions contemplated hereby, or any unrelated
transaction; or



  (iii)   Any statement or any other document presented under any Letter proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatever so long as
such statement or document appeared to comply with the terms of the Letter.

(d) None of Issuer, the Lenders or any of the officers, directors employees,
agents or affiliates of any of them shall be liable or responsible for, and the
obligations of Borrower to Issuer and the Lenders shall not be impaired by:



  (i)   The use that may be made of any Letter or for any acts or omissions of
any Beneficiary, transferee or holder thereof in connection therewith;



  (ii)   The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged
so long as such statement or document appeared to comply with the terms of the
Letter;



  (iii)   The acceptance by Issuer of documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or



  (iv)   Any other action of Issuer in making or failing to make payment under
any Letter if in good faith and in conformity with applicable U.S. or foreign
laws, regulations or customs.

(e) Notwithstanding the foregoing, Borrower shall have a claim against Issuer
and the Agent, and Issuer and/or the Agent shall be liable to Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential,
damages suffered by Borrower which Borrower proves were caused by Issuer’s or
the Agent’s willful misconduct or gross negligence in determining whether
documents presented under any Letter comply with the terms thereof.

(f) In the event any Lender is a Defaulting Lender, Borrower shall, at the
option of the Agent or Issuer, in their sole and absolute discretion, deposit
with the Agent, for the ratable benefit of the Lenders and Issuer, cash
collateral in an amount equal to such Defaulting Lender’s Pro Rata Percentage of
LC Obligations relating to any outstanding or requested Letter, which cash
collateral shall be used, if necessary, to cover such Defaulting Lender’s
obligation with respect to any drawing under a Letter that is not reimbursed by
Borrower. If any Letter is Issued and outstanding on the Maturity Date, Borrower
shall deposit with the Agent, for the ratable benefit of the Lenders and the
Issuer: (i) cash collateral, or (ii) a backup letter of credit issued to the
Agent and acceptable to the Lenders, in either case, in an amount equal to the
LC Obligations relating to such Letter. In each case, such cash collateral shall
be held by the Agent in one or more Deposit Accounts which may be interest
bearing or non-interest bearing Deposit Accounts. Such cash collateral shall be
released, or such backup letter of credit shall be terminated, if at all, only
when such Letter has terminated, or in the case of cash collateral deposited
with respect to a Defaulting Lender, at such time, if any, that such Defaulting
Lender is either no longer a Defaulting Lender, or no longer a Lender.

2.1.5 Funds Transfers.

(a) The Swing Line Advances, the Line of Credit A Advances and the Line of
Credit C Advances (collectively “Advances” and individually, an “Advance") shall
also sometimes collectively be referred to in each case as a “Loan” and
collectively the “Loans". It is anticipated that on each Business Day Borrower
may wish to borrow and repay Loans under the Line of Credit A. To the extent
possible, these Loans will be made by the Agent under the Swing Line. To
minimize the number of transfers of funds to and from the Lenders resulting from
such borrowings and repayments, the Agent may fund daily Loans under the Line of
Credit A for the accounts of the Lenders and apply daily repayments of Loans
under the Line of Credit A to the accounts of the Lenders, other than according
to the Lenders’ Pro Rata Percentages (i.e., without receiving from the other
Lenders their Pro Rata Percentage of a Loan under the Line of Credit A on the
date of disbursement thereof or without paying the other Lenders their Pro Rata
Percentage of a repayment of a Loan under the Line of Credit A on the date of
payment thereof), provided however, that no such Loan shall be made and no
repayment of such a Loan shall be applied other than according to the Lenders’
Pro Rata Percentages, if: (i) at the time of such Loan or repayment the Agent
has actual knowledge of a Matured Default, or (ii) after giving effect to such
requested Loan or after applying the repayment, the absolute value of the amount
that would have to be reallocated to make the Loans under the Line of Credit A
held according to the Lenders’ Pro Rata Percentages, would exceed the Swing Line
Limit; or (iii) after giving effect to such requested Loan, the Agent would hold
at the end of any Business Day, Loans under the Swing Line and the Line of
Credit A exceeding its Line of Credit A Loan Commitment plus the Swing Line
Limit.

(b) On any Business Day in the discretion of the Agent, if the outstanding Loans
are not held, or will not be held by reason of a request for an Advance,
according to the Lenders’ Pro Rata Percentages under the Line of Credit C, or on
any Business Day in the discretion of the Agent, if the outstanding Loans are
not held, or will not be held by reason of a request for an Advance, according
to the Lenders’ Pro Rata Percentages under the Line of Credit A, by reason of
Swing Line Advance (or a request therefore) or otherwise, the Agent shall give
notice to the Lenders not later 12:00 noon (local time in Denver) of the amount
of funds to be transferred from the Agent to the Lenders, or from the Lenders to
the Agent, or from one Lender to another, as the case may be (each such
transfer, an “Funds Transfer") required (giving effect to anticipated Swing Line
Advances and to anticipated payments to be applied under the Swing Line) to
cause the respective Loans (under the Line of Credit C or under the Line of
Credit A, as the case may be) to be held by the Lenders according to their
respective Pro Rata Percentages and subject to each Lender’s maximum Line of
Credit A Loan Commitment and Line of Credit C Loan Commitment, respectively. On
the Business Day of such notice the necessary Funds Transfers shall be made in
Immediately Available Funds not later than 2:00 p.m. (local time in Denver).

(c) Except as provided in Section 2.1.5(d), any Funds Transfer by the Lenders to
the Agent shall be deemed to constitute Loans (under the Line of Credit C or
under the Line of Credit A, as the case may be) by such Lenders to Borrower and
repayments by Borrower of Loans (under the Line of Credit C or under the Line of
Credit A, as the case may be) held by the Agent, and any Funds Transfer by the
Agent to the Lenders shall be deemed to constitute Loans (under the Line of
Credit C or under the Line of Credit A, as the case may be) by the Agent to
Borrower and repayments of Loans (under the Line of Credit C or under the Line
of Credit A, as the case may be) held by the Lenders.

(d) In the event that on the date on which any Funds Transfer is required to be
made pursuant to Section 2.1.5(b), a Matured Default of the type described in
clause (i) of the definition thereof shall have occurred and be continuing, any
Funds Transfer by the Lenders to the Agent, and any Funds Transfer by the Agent
to the Lenders shall be deemed to constitute a purchase by the Lenders or the
Agent, as the case may be, of a direct interest, in the amount of such Funds
Transfer, in outstanding Loans (under the Line of Credit C or under the Line of
Credit A, as the case may be) of the Lenders to Borrower, to the end that each
of the Lenders shall have an interest therein equal to their respective Pro Rata
Percentages as of the date of occurrence of such Matured Default.

(e) At any time after any Lender (a “Selling Lender") has received any Funds
Transfer that constitutes a purchase by any other Lender (a “Purchasing Lender")
of a direct interest in such Selling Lender’s Loans (under the Line of Credit C
or under the Line of Credit A, as the case may be) pursuant to Section 2.1.5(d),
if such Selling Lender receives any payment on account of its Loans (under the
Line of Credit C or under the Line of Credit A, as the case may be) such Selling
Lender will distribute to such Purchasing Lender its proportionate share of such
payment (appropriately adjusted in the case of interest payments, to reflect the
period of time during which such Purchasing Lender’s direct interest was
outstanding and funded); provided however, that in the event that such payment
received by such Selling Lender is required to be returned, such Purchasing
Lender will return to such Selling Lender any portion thereof previously
distributed to it by such Selling Lender.

(f) Provided that no Lender (other than the Agent, when making Swing Line
Advances) shall be required to make Loans or Funds Transfers that would cause
its outstanding Loans to exceed its Commitments, each Lender’s obligation to
make Funds Transfers pursuant to Section 2.1.5(b) shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Agent or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or a Matured Default or the termination of the Commitments; (iii) any
adverse change in the condition (financial or otherwise) of Borrower or any
other Person; (iv) any breach of this Agreement by Borrower or any other Lender,
including without limitation, any other Lender’s failure to make any Funds
Transfer; or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. In the event that any Lender (whether or
not it has been previously determined by the Agent to be a Defaulting Lender)
fails to fund Advances, Loans, Funds Transfers (or purchases of participations
in respect thereof, as applicable), or reimbursements of drawings under Letters,
in each case when due under this Agreement and in Immediately Available Funds,
then, at the option of the Agent, in its sole and absolute discretion, all or
any part of such unfunded obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
of their respective Line of Credit A Loan Commitment or Line of Credit C Loan
Commitment (without taking into account the Line of Credit A Loan Commitment or
Line of Credit C Loan Commitment of any such Defaulting Lender), provided
however, such reallocated funding obligation shall not, in any event, result in
any Lender being required to have Loans, reimbursement obligations with respect
to drawings under Letters and Funds Transfer obligations in respect of Swing
Line Loans, outstanding in an aggregate amount in excess of the maximum dollar
amount of its respective Line of Credit A Loan Commitment or Line of Credit C
Loan Commitment.

(g) Payments of principal, interest, non-use fees and letter of credit fees by
Borrower and Funds Transfers between the Lenders, respectively, shall be made on
the Closing Date: (i) to cause the payment of interest, non-use fees and letter
of credit fees due to the Lenders to the Closing Date under the Existing
Agreement; and (ii) to cause the Loans (under the Line of Credit C or under the
Line of Credit A, as the case may be) to be held by the Lenders under this
Agreement according to their respective Pro Rata Percentage (adjusted in the
reasonable discretion of the Agent for anticipated Loans (under the Line of
Credit C or under the Line of Credit A, as the case may be) or repayments of
Loans (under the Line of Credit C or under the Line of Credit A, as the case may
be)), said Funds Transfers to be deemed to be, as to the Loans (under the Line
of Credit C or under the Line of Credit A, as the case may be) made and
outstanding under the Existing Agreement, a sale and assignment by the Lenders
to the Lenders, respectively, and a purchase and assumption by the Lenders from
the Lenders, respectively, according to their respective Pro Rata Percentages.
Borrower acknowledges that this will result, in some cases, in Lenders holding
lower Pro Rata Percentage in LIBOR Rate Loans than they held under the Existing
Agreement, and, to the extent applicable, Borrower acknowledges its
reimbursement obligations under Section 2.3(b) of the Existing Agreement with
respect to this reallocation of LIBOR Rate Loans.

2.2 Payment of Principal and Interest; Default Rate. The principal amount
outstanding under the Swing Line, the Line of Credit A and the Line of Credit C
shall be due and payable on the Maturity Date. Loans under the Swing Line shall
be Daily Reset LIBOR Rate Loans. Loans under the Line of Credit A and Line of
Credit C may, at the option of Borrower, be Base Rate Loans or LIBOR Rate Loans.
Each request for LIBOR Rate Loans shall be in a minimum amount of $1,000,000 and
an integral multiple of $1,000,000 and shall be subject to the restrictions set
forth in the definition of Interest Period and the other restrictions set forth
in this Section 2.2. Borrower shall pay interest on the unpaid principal amount
of each Loan made by each Lender from the date of such Loan until such principal
amount shall be paid in full, at the times and at the rates per annum set forth
below:

(a) Except as provided in Subsection (d) of this Section, during such periods as
such Loan is a Daily Reset LIBOR Rate Loan, a rate per annum equal to the lesser
of (i) the sum of the Daily Reset LIBOR Rate in effect from time to time plus
the Applicable Margin and (ii) the Highest Lawful Rate, payable monthly in
arrears on the first day of each month commencing January 1, 2010, and on the
Maturity Date, which interest may, at the discretion of the Agent, be paid by an
Agent initiated Advance pursuant to Section 2.1 or by a debit to a deposit
account at U.S. Bank initiated by the Agent per any preauthorization provided by
Borrower to the Agent, without prior demand by the Agent.

(b) Except as provided in Subsection (d) of this Section, during such periods as
such Loan is a Base Rate Loan, a rate per annum equal to the lesser of (i) the
sum of the Base Rate in effect from time to time plus the Applicable Margin and
(ii) the Highest Lawful Rate, payable monthly in arrears on the first day of
each month commencing January 1, 2010, and on the Maturity Date, which interest
may, at the discretion of the Agent, be paid by an Agent initiated Advance
pursuant to Section 2.1 or by a debit to a deposit account at U.S. Bank
initiated by the Agent per any preauthorization provided by Borrower to the
Agent, without prior demand by the Agent.

(c) Except as provided in Subsection (d) of this Section, during such periods as
such Loan is a LIBOR Rate Loan, a rate per annum during each day of each
Interest Period for such Loan equal to the lesser of (i) the sum of the LIBOR
Rate for such Interest Period for such Loan plus the Applicable Margin and
(ii) the Highest Lawful Rate, payable in arrears on the last day of the Interest
Period in respect of such LIBOR Rate Loan, and, if the Interest Period with
respect to such LIBOR Rate Loan exceeds three months, the day which is three
months after the making of such LIBOR Rate Loan, which interest may, at the
discretion of the Agent, be paid by an Agent initiated Advance pursuant to
Section 2.1 or by a debit to a deposit account at U.S. Bank initiated by the
Agent per any preauthorization provided by Borrower to the Agent, without prior
demand by the Agent.

(d) After the occurrence of a Matured Default and for so long as such Matured
Default is continuing, the Agent shall (upon the direction of the Required
Lenders) notify Borrower that any and all amounts due hereunder or under any
other Financing Agreement, whether for principal, interest (to the extent
permitted by applicable law), fees, expenses or otherwise, shall bear interest,
from the date of such notice by the Agent and for so long as such Matured
Default continues, payable on demand, at a rate per annum (the “Default Rate")
equal to the lesser of (i)(A) with respect to a Daily Reset LIBOR Rate Loan, the
sum of two percent (2.0%) per annum plus the Daily Reset LIBOR Rate in effect
from time to time plus the Applicable Margin; (B) with respect to a Base Rate
Loan, the sum of two percent (2.0%) per annum plus the Base Rate in effect from
time to time plus the Applicable Margin; or (C) with respect to a LIBOR Rate
Loan, the sum of two percent (2.0%) per annum plus the LIBOR Rate then in effect
for such LIBOR Rate Loan plus the Applicable Margin; or (ii) the Highest Lawful
Rate.

(e) All computations of interest pursuant to this Section 2.2 shall be made by
the Agent with respect to all Loans on the basis of a year of 360 days, unless
the foregoing would result in a rate exceeding the Highest Lawful Rate, in which
case such computations shall be based on a year of 365 or 366 days, as the case
may be. Interest with respect to all Loans, whether based on a year of 360, 365
or 366 days, shall be charged for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
is payable. Each determination by the Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.

(f) Subject to the other restrictions set forth in this Agreement, Borrower may
on any Business Day, upon Borrower’s written (including facsimile) notice or
oral notice followed by written (including facsimile) confirmation, given by
Borrower to the Agent not later than 10:00 am (local time in Denver) on the
second Business Day prior to the date of any proposed interest conversion or
rollover, (a) convert Loans of one Type into Loans of another Type, or
(b) continue or rollover existing LIBOR Rate Loans; provided however, (i) with
respect to any conversion into or rollover of a LIBOR Rate Loan, no Default or
Matured Default shall have occurred and be continuing, and (ii) any continuation
or rollover of LIBOR Rate Loans for the same or a different Interest Period or
into Base Rate Loans, shall be made on, and only on, the last day of an Interest
Period for such LIBOR Rate Loans. Each such notice of interest conversion shall
specify therein the requested (x) date of such conversion, (y) the Loans to be
converted and whether such Loans constitute LIBOR Rate Loans, and (z) if such
interest conversion is into Loans constituting LIBOR Rate Loans, the duration of
the Interest Period for each such Loan. The Agent shall promptly deliver a copy
thereof to each Lender. Each such notice shall be irrevocable and binding on
Borrower. If Borrower shall fail to give a notice of interest conversion with
respect to any LIBOR Rate Loan as set forth above, such Loan shall automatically
convert to a Base Rate Loan on the last day of the Interest Period with respect
thereto. The provisions of this Section 2.2(f) shall also apply to initial
Advances made as LIBOR Rate Loans.

2.3 Prepayments; Termination of the Commitments.

(a) Borrower may at any time prepay the outstanding principal amount of any
Loan, in either case in whole or in part, in accordance with this Section 2.3.
With respect to any prepayment, Borrower shall give prior written notice of any
such prepayment to the Agent, which notice shall state the proposed date of such
prepayment (which shall be a Business Day), the Loans to be prepaid and the
aggregate amount of the prepayment, and which notice shall be delivered to the
Agent not later than 12:00 noon (local time in Denver): (a) with respect to any
Loan which is a Daily Reset LIBOR Rate Loan or a Base Rate Loan, on the date of
the proposed prepayment, and (b) with respect to any Loan which is a LIBOR Rate
Loan, two (2) Business Days prior to the date of the proposed prepayment. All
prepayments of Daily Reset LIBOR Rate Loans or Base Rate Loans shall be without
premium. All prepayments of LIBOR Rate Loans shall be made together with accrued
and unpaid interest (if any) to the date of such prepayment on the principal
amount prepaid without premium thereon, provided however, that losses, costs or
expenses incurred by any Lender as described in Section 2.3(b) shall be payable
with respect to each such prepayment. All notices of prepayment shall be
irrevocable and the payment amount specified in each such notice shall be due
and payable on the prepayment date described in such notice, together with, in
the case of LIBOR Rate Loans, accrued and unpaid interest (if any) on the
principal amount prepaid and any amounts due under Section 2.3(b). Borrower
shall have no optional right to prepay the principal amount of any LIBOR Rate
Loan other than as provided in this Section 2.3.

(b) Borrower will indemnify each Lender against, and reimburse each Lender on
demand for, any loss, cost or expense incurred or sustained by such Lender
(including without limitation, any loss or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Rate Loan and/or loss of net yield) as a result of
(a) any payment, conversion, rollover, or prepayment of all or a portion of any
LIBOR Rate Loan on a day other than the last day of an Interest Period for such
LIBOR Rate Loan, (b) any payment, conversion, rollover or prepayment (whether
required hereunder or otherwise) of such Lender’s Loan made after the delivery
of a notice of borrowing delivered pursuant to Section 2.2 (whether oral or
written) but before the proposed date for such LIBOR Rate Loan if such payment
or prepayment prevents the proposed borrowing from becoming fully effective,
(c) after receipt by the Agent of a notice of borrowing delivered pursuant to
Section 2.2, the failure of any Loan to be made or effected by such Lender due
to any condition precedent to a borrowing not being satisfied or due to any
other action or inaction of Borrower or (d) any rescission of a notice of
borrowing delivered pursuant to Section 2.2 or a notice of interest conversion
delivered pursuant to Section 2.2. Any Lender demanding payment under this
Section 2.3 shall deliver to Borrower and the Agent a statement reasonably
setting forth the amount and manner of determining such loss, cost or expense,
which statement shall be conclusive and binding for all purposes, absent
manifest error. Compensation owing to a Lender as a result of any such loss,
cost or expense resulting from a payment, prepayment, conversion or rollover of
a LIBOR Rate Loan shall include without limitation, an amount equal to the sum
of (i) the amount of the net yield that, but for such event, such Lender would
have earned for the remainder of the applicable Interest Period plus (ii) any
expense incurred by such Lender. Notwithstanding any provision herein to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
of any part of the LIBOR Rate Loans in any manner it elects; it being
understood, however, that all determinations hereunder shall be made as if the
Lender had actually funded and maintained each LIBOR Rate Loan during the
Interest Period for such Loan through the purchase of deposits having a term
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period (whether or not the Lender shall have
granted any participations in such Loans).

(c) Borrower shall have the right, upon at least five Business Days’ written
notice to the Lenders, to terminate the Line of Credit A Loan Commitments,
(i) in whole (subject to the last sentence of this Section 2.3(c)) or (ii) in
part, in a minimum amount of $5,000,000 and an integral multiple of $1,000,000,
but not to an amount less than $160,000,000. Provided, however, that any such
termination shall be accompanied, (i) in the case of a termination in whole, by
payment of the Line of Credit A Loan Liabilities in full and the return or cash
coverage of any Letter then outstanding, or (ii) in the case of a partial
termination, payment of the Line of Credit A Loan Liabilities to the extent
necessary to cause the Available Amount A to be not less than zero. Any partial
reduction of the Line of Credit A Loan Commitments pursuant to this
Section 2.3(c) shall result in a reduction pro-rata of the Line of Credit A Loan
Commitments of each of the Lenders. Borrower shall have the right, upon at least
five Business Days’ written notice to the Lenders, to terminate the Line of
Credit C Loan Commitments, (i) in whole, or (ii) in part, in a minimum amount of
$5,000,000 and an integral multiple of $1,000,000, but not to an amount less
than $160,000,000. Provided, however, that any such termination shall be
accompanied, (i) in the case of a termination in whole, by payment of the Line
of Credit C Loan Liabilities in full, or (ii) in the case of a partial
termination, payment of the Line of Credit C Loan Liabilities to the extent
necessary to cause the Available Amount C to be not less than zero. Any partial
reduction of the Line of Credit C Loan Commitments pursuant to this Section
2.3(c) shall result in a reduction pro-rata of the Line of Credit C Loan
Commitments of each of the Lenders. In the event Borrower elects to terminate
the Line of Credit A Loan Commitments in whole as set forth in this
Section 2.3(c), then Borrower shall also terminate the Line of Credit C Loan
Commitments in whole as set forth in this Section 2.3(c).

2.4 Purpose. The purpose of the Line of Credit A and the Line of Credit C is to
provide funds for the general working capital purposes of Borrower and its
consolidated subsidiaries.

2.5 Loan and Letter of Credit Fees.

(a) Agent’s Fees. Borrower agrees to pay to the Agent, in respect of its
administrative duties hereunder: a one time syndication and arrangement fee on
the Closing Date; an annual agent’s fee on each anniversary date to the Maturity
Date; and one time fronting fees from time to time in respect of the initial
Issuance of Letters, all in amounts as set forth in the Agent’s Letter. Each of
the Agent’s fees shall be fully earned on the date they become payable and if
not paid timely by Borrower, at the option of the Agent, shall be paid by
Advances pursuant to Section 2.1, without prior demand by the Agent. No Persons
other than the Agent shall have any interest in any such Agent’s fees.

(b) Initial Commitment Fees. Borrower agrees to pay to the Agent for
distribution to the Lenders, including the Agent the one time initial commitment
fees in amounts as set forth in the Agent’s Letter. Each of these fees shall be
fully earned and if not paid timely by Borrower, at the option of the Agent,
shall be paid by Advances pursuant to Section 2.1, without prior demand by the
Agent.

(c) Quarterly Non-Use Fees. Borrower agrees to pay to the Agent for distribution
to the Lenders (based on their respective pro rata average principal amounts
outstanding under the Swing Line, the Line of Credit A and the Line of Credit C
or, as applicable, their respective Pro Rata Percentages if, in any case, said
average principal amounts outstanding are zero) quarterly non-use fees (“Non-Use
Fees”) through the Maturity Date, calculated using the then applicable rates per
annum set forth in the definition of Applicable Margin, and applied to the daily
average Available Amount A and Available Amount C, respectively. The quarterly
Non-Use Fees shall be due and payable in arrears with respect to the prior
quarter on the first day of each January, April, July and October hereafter
through the Maturity Date. Pro-rated Non-Use Fees shall be due and payable on
the first day of the quarter following the Closing Date and on the Maturity
Date. Pro-rated Non-Use Fees shall be due and payable to the Lenders on the
Closing Date based on the Commitments and outstanding amounts under the Existing
Agreement. The quarterly Non-Use Fees shall be fully earned as they accrue and
if not paid timely by Borrower, at the option of the Agent, shall be paid by
Advances pursuant to Section 2.1, without prior demand by the Agent.

(d) Letter of Credit Fees. Borrower agrees to pay to the Agent, for distribution
to the Lenders (based on their respective Pro Rata Percentages), quarterly fees
(“Standby LC Fees"), payable in arrears with respect to the prior quarter on the
first day of each January, April, July and October, in respect of each Letter
that is a Standby Letter of Credit Issued hereunder, calculated using the then
applicable rates per annum set forth in the definition of Applicable Margin, and
applied to daily average face amounts of all such Letters outstanding during
such quarter, respectively. Pro-rated Standby LC Fees shall be due and payable
on the first day of the quarter following the Closing Date, on the Maturity Date
and, with respect to a Letter that terminates, on the date such Letter
terminates. Pro-rated Standby LC Fees shall be due and payable to the Lenders on
the Closing Date based on the Letters outstanding under the Existing Agreement.
Borrower agrees to pay to the Agent, for distribution to the Lenders (based on
their respective Pro Rata Percentages), up-front fees (“Commercial LC Fees"), in
respect of each Letter that is a Commercial Letter of Credit Issued hereunder,
calculated using the then applicable rates per annum set forth in the definition
of Applicable Margin, and applied to the face amount of all such Letters.
Commercial LC Fees shall be due and payable on the date of Issuance of such
Letters. Pro-rated Commercial LC Fees and Standby LC Fees shall be due and
payable to the Lenders on the Closing Date based on the Letters outstanding
under the Existing Agreement. Borrower shall also pay to the Agent for the
account of the Issuer Issuing any Letter, the normal and customary processing
fees charged by such Issuer in connection with the Issuance of or drawings under
each such Letter. Commercial LC Fees, Standby LC Fees and related processing
fees shall be fully earned as they accrue and if not paid timely by Borrower, at
the option of the Agent, shall be paid by Advances pursuant to Section 2.1,
without prior demand by the Agent.

(e) Calculation of Fees. The fees payable under this Section 2.5 which are based
on an annual percentage rate shall be calculated by the Agent on the basis of a
360-day year, for the actual days (including the first day but excluding the
last day) occurring in the period for which such fee is payable. Each
determination by the Agent of fees payable under this Section 2.5 shall be
conclusive and binding for all purposes, absent manifest error.

(f) Fees Not Interest. The fees described in this Agreement represent
compensation for services rendered and to be rendered separate and apart from
the lending of money or the provision of credit and do not constitute
compensation for the use, detention, or forbearance of money, and the obligation
of Borrower to pay each fee described herein shall be in addition to, and not in
lieu of, the obligation of Borrower to pay interest, other fees described in
this Agreement, and expenses otherwise described in this Agreement. Fees shall
be payable when due in Dollars and in Immediately Available Funds. All fees
shall be non-refundable.

2.6 Borrower’s Loan Account. The Agent shall maintain a loan account (“Loan
Account”) on its books in which shall be recorded: (a) all Line of Credit A
Advances made by the Agent to Borrower pursuant to this Agreement; (b) all Line
of Credit C Advances made by the Agent to Borrower pursuant to this Agreement;
(c) all receipts and disbursements from and to the other Lenders; (d) all
payments made by Borrower; and (e) all other appropriate debits and credits as
provided in this Agreement, including without limitation, all receipts of fees,
charges, expenses and interest. All entries in Borrower’s Loan Account shall be
made in accordance with the Agent’s customary accounting practices as in effect
from time to time. Borrower promises to pay the amount reflected as owing by and
under its Loan Account and all other obligations hereunder as such amounts
become due or are declared due pursuant to the terms of this Agreement.

2.7 Statements. All Advances to Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the Agent
in its internal data control systems showing the date, amount and reason for
each such debit or credit. Until such time as the Agent shall have rendered to
Borrower and the Lenders written statements of account, the balance in
Borrower’s Loan Account, as set forth on the Agent’s most recent printout, shall
be rebuttable presumptive evidence of the amounts due and owing the Lenders by
Borrower and, as the case may be, by the Lenders to each other. On or about the
last day of each calendar month, the Agent shall mail to Borrower a statement
setting forth the balance of Borrower’s Loan Account, including without
limitation, principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Agent but shall, absent manifest errors
or omissions, be presumed correct and binding upon Borrower and shall constitute
an account stated unless, within sixty (60) days after receipt of any statement
from the Agent, Borrower or a Lender shall deliver to the Agent written
objection specifying the error or errors, if any, contained in such statement.

2.8 Termination of Agreement. Subject to and in accordance with Section 9.1, the
Agent shall have the right, without notice to Borrower, to terminate the
Commitments immediately upon a Matured Default. In addition, the Commitments
shall be deemed immediately terminated and all of the Liabilities shall be
immediately due and payable, without notice to Borrower, on the Maturity Date.
In the event the Commitments are terminated, the remainder of this Agreement
shall remain in full force and effect until the payment in full of the
Liabilities and the termination of any Letters. Notwithstanding the foregoing,
in the event that a proceeding under any bankruptcy, reorganization, arrangement
of debt, insolvency, readjustment of debt or receivership law or statute is
filed by or against Borrower or any Guarantor of the Liabilities, or Borrower or
any Guarantor of the Liabilities makes an assignment for the benefit of
creditors, the Commitments shall be deemed to be terminated immediately, and all
the Liabilities shall be due and payable, without presentment, demand, protest
or further notice (including without limitation, notice of intent to accelerate
and notice of acceleration) of any kind, all of which are expressly waived by
Borrower, provided, however, that in the event a proceeding against Borrower or
any Guarantor of the Liabilities is dismissed within sixty (60) days of the date
of its filing then the Commitments shall be deemed to be reinstated as of the
date the order of dismissal becomes final and the Agent is given notice thereof,
and provided, however, the automatic reimbursement of the Issuer by the Lenders
as provided for in this Agreement shall continue with respect to any
post-petition drawings under any Letters. This Agreement shall terminate when
the Commitments have terminated, any Letters Issued hereunder have terminated
and the Liabilities have been indefeasibly paid in full.

3 INTENTIONALLY OMITTED.

4 CONDITIONS TO ADVANCES.

Notwithstanding any other provisions to the contrary contained in this
Agreement, the making of Advances or the Issuance of Letters provided for in
this Agreement shall be conditioned upon the following:

4.1 Approval of the Agent’s Counsel. Legal matters, if any, relating to any
Advance shall have been reviewed by and shall be satisfactory to counsel for the
Agent.

4.2 Compliance. All representations and warranties contained in this Agreement
shall be true on and as of the date of the making of each Advance as if such
representations and warranties had been made on and as of such date, and no
Default or Matured Default shall have occurred and be continuing or shall exist.

4.3 Documentation. Prior to the initial Advance under this Agreement, Borrower
shall have executed and/or delivered to the Agent all of the documents listed on
the List of Closing Documents attached as Exhibit 4A.

5 GUARANTIES.

5.1 Guaranties. Borrower agrees to maintain, for the ratable benefit of the
Lenders, the guaranty of the following consolidated subsidiaries of Borrower:
The Andersons Agriculture Group, L.P., and The Andersons Lawn Fertilizer
Division, Inc., an Ohio corporation, the form of which is attached as
Exhibit 5A.

5.2 Additional Guaranties. After the date of this Agreement, Borrower agrees to
obtain, for the ratable benefit of the Lenders, the guaranty or guaranties of
any consolidated subsidiary of Borrower that is a Material Subsidiary, the form
of which is attached as Exhibit 5A (together with the consolidated subsidiaries
referred to in Section 5.1, collectively “Guarantor”). “Material Subsidiary”
shall mean a consolidated subsidiary that accounted for more than 5% of EBITDA
of Borrower and its consolidated subsidiaries for the most recently completed
fiscal quarter with respect to which, pursuant to Section 7.1, financial
statements have been, or are required to have been, delivered by Borrower on or
before the date as of which any such determination is made, as reflected in such
financial statements, and (ii) has assets which represent more than 5% of the
consolidated gross assets of Borrower and its consolidated subsidiaries as of
the last day of the most recently completed fiscal quarter with respect to
which, pursuant to Section 7.1, financial statements have been, or are required
to have been, delivered by Borrower on or before the date as of which any such
determination is made, as reflected in such financial statements.

6 REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to the Lenders that:

6.1 Litigation and Proceedings. Except as set forth on Part 1 of Exhibit 6A and
except for judgments and pending or, to the best of Borrower’s knowledge,
threatened litigation, contested claims and governmental proceedings which are
not, in the aggregate, material to Borrower’s financial condition, results of
operations or business, no judgments are outstanding against Borrower and its
consolidated subsidiaries, nor is there pending or threatened any litigation,
contested claim, or governmental proceeding by, against or with respect to
Borrower and its consolidated subsidiaries.

6.2 Other Agreements. Except as set forth on part 2 of Exhibit 6A, Borrower and
its consolidated subsidiaries are not in default under any contract, lease or
commitment to which Borrower or its consolidated subsidiaries are a party or by
which Borrower and its consolidated subsidiaries are bound, except those which
are not, in the aggregate, material to Borrower’s and its consolidated
subsidiaries financial condition, results of operations or business. Borrower
knows of no dispute, except as set forth on part 2 of Exhibit 6A, relating to
any contract, lease, or commitment of Borrower and its consolidated
subsidiaries, except those which are not, in the aggregate, material to
Borrower’s financial condition, results of operations or business.

6.3 Licenses, Patents, Copyrights, Trademarks and Trade Names. There is no
action, proceeding, claim or complaint pending or threatened to be brought
against Borrower or its consolidated subsidiaries by any Person which might
jeopardize any of Borrower’s or its consolidated subsidiaries interest in any
licenses, patents, copyrights, trademarks, trade names or applications except
those which are not, in the aggregate, material to Borrower’s financial
condition, results of operations or business.

6.4 Encumbrances. Except as permitted under Section 8.1 and except as set forth
on part 3 of Exhibit 6A, all of the property of Borrower and its consolidated
subsidiaries is free and clear of all security interests, liens, claims and
encumbrances. No Goods held by Borrower and its consolidated subsidiaries on
consignment or under sale or return contracts have been represented to be
Inventory and no amounts receivable by Borrower and its consolidated
subsidiaries in respect of the sale of such Goods (except markups or commissions
which have been fully earned by Borrower and its consolidated subsidiaries) have
been represented to be Accounts. All Producer Payables which are owing to
suppliers of any of the Inventory have been paid when due, other than those
being contested in good faith by Borrower and its consolidated subsidiaries, and
no Person to whom such Producer Payables are owed has demanded turnover of any
Inventory or proceeds thereof. Borrower and its consolidated subsidiaries has
adequate procedures in place to insure that Inventory purchased by Borrower and
its consolidated subsidiaries is free of security interests in accordance with
the Federal Food Security Act.

6.5 Location of Assets; Chief Executive Office. The chief executive office of
Borrower is located at 480 West Dussel Drive, Maumee, OH 43537. As of the
execution of this Agreement, the books and records of Borrower are located at
the chief executive office of Borrower. If Borrower shall intend to make any
change in any of such locations, Borrower shall notify the Agent at least
30 days prior to such change.

6.6 Tax Liabilities. Borrower and its consolidated subsidiaries have filed all
federal, state and local tax reports and returns required by any law or
regulation to be filed by Borrower and its consolidated subsidiaries and they
have either duly paid all taxes, duties and charges indicated to be due on the
basis of such returns and reports or has made adequate provision for the payment
thereof, and the assessment of any material amount of additional taxes in excess
of those paid and reported is not reasonably expected. The reserves for taxes
reflected on Borrower’s consolidated balance sheet are adequate in amount for
the payment of all liabilities for all taxes (whether or not disputed) of
Borrower and its consolidated subsidiaries accrued through the date of such
balance sheet. There are no material unresolved questions or claims concerning
any tax liability of Borrower and its consolidated subsidiaries, except as
described on part 4 of Exhibit 6A.

6.7 Indebtedness. Except as contemplated by this Agreement, as disclosed on part
5 of Exhibit 6A and as disclosed on the financial statements identified in
Section 6.13, Borrower has no other indebtedness, contingent obligations or
liabilities, outstanding bonds, letters of credit or acceptances to any other
Person or loan commitments from any other Person, other than accounts payable
incurred in the ordinary course of business.

6.8 Affiliates. Borrower and its consolidated subsidiaries have no Affiliates,
other than their directors, officers, agents and employees and those Persons
disclosed on part 6 of Exhibit 6A as updated from time to time by Borrower, and
the legal relationship of Borrower and its consolidated subsidiaries to each
such Affiliate is accurately and completely described thereon.

6.9 Environmental Matters. Except as disclosed on part 7 of Exhibit 6A, (a)
Borrower and its consolidated subsidiaries have not received any notice to the
effect, or have any knowledge, that the Property or its operations are not in
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations (“Environmental Laws”)
or are the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
could have a material adverse effect on the business, operations, Property,
assets or conditions (financial or otherwise) of Borrower and its consolidated
subsidiaries; (b) there have been no releases of hazardous materials at, on or
under the Property that, singly or in the aggregate could have a material
adverse effect on the business, operations, Property, assets or conditions
(financial or otherwise) of Borrower and its consolidated subsidiaries;
(c) there are no underground storage tanks, active or abandoned, including
without limitation petroleum storage tanks, on or under the Property that,
singly or in the aggregate could have a material adverse effect on the business,
operations, Property, assets or conditions (financial or otherwise) of Borrower
and its consolidated subsidiaries; (d) Borrower and its consolidated
subsidiaries have not directly transported or directly arranged for the
transportation of any hazardous material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA or on
any similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to material claims
against Borrower and its consolidated subsidiaries for any remedial work, damage
to natural resources or personal injury, including without limitation, claims
under CERCLA; and (e) no conditions exist at, on or under the Property which,
with the giving of notice, would rise to any material liability under any
Environmental Laws.

6.10 Existence. Borrower is a corporation duly organized and in good standing
under the laws of the State of Ohio and Borrower and its consolidated
subsidiaries are duly qualified to do business and are in good standing in all
states where such qualification is necessary, except for those jurisdictions in
which the failure so to qualify would not, in the aggregate, have a material
adverse effect on Borrower’s financial condition, results of operations or
business.

6.11 Authority. The execution and delivery by Borrower of this Agreement and all
of the other Financing Agreements and the performance of Borrower’s obligations
hereunder and thereunder: (a) are within Borrower’s powers; (b) are duly
authorized by Borrower’s board of directors; (c) are not in contravention of the
terms of Borrower’s articles or certificate of incorporation or code of
regulations; (d) are not in contravention of any law or laws, or of the terms of
any indenture, agreement or undertaking to which Borrower is a party or by which
Borrower or any of Borrower’s property is bound; (e) do not require any consent,
registration or approval of any Governmental Authority or of any other Person,
except such consents or approvals as have been obtained; (f) do not contravene
any contractual restriction or Governmental Requirement binding upon Borrower;
and (g) will not, except as contemplated or permitted by this Agreement, result
in the imposition of any lien, charge, security interest or encumbrance upon any
property of Borrower under any existing indenture, mortgage, deed of trust, loan
or credit agreement or other material agreement or instrument to which Borrower
is a party or by which Borrower or any of Borrower’s property may be bound or
affected. Borrower shall deliver to the Agent, upon the Agent’s request
therefor, a written opinion of counsel as to the matters described in the
foregoing clauses (a) through (g).

6.12 Binding Effect. This Agreement and all of the other Financing Agreements
set forth the legal, valid and binding obligations of Borrower and the
Guarantors of the Liabilities, respectively, and are enforceable against
Borrower and the Guarantors of the Liabilities, respectively, in accordance with
their respective terms.

6.13 Correctness of Financial Statements. The consolidated financial statements
delivered from time to time by Borrower to the Lenders present fairly the
financial condition of Borrower and its consolidated subsidiaries, and have been
prepared in accordance with GAAP consistently applied. Since December 31, 2009,
there has been no material adverse change in the business, assets, operations,
prospects or condition, financial or otherwise, of Borrower and its consolidated
subsidiaries, taken as a whole.

6.14 Employee Controversies. Except as set forth on Part 1 of Exhibit 6A, there
are no controversies pending or, to the best of Borrower’s knowledge, threatened
between Borrower and its consolidated subsidiaries or any of their employees,
other than employee grievances arising in the ordinary course of business or
which are not, in the aggregate, material to Borrower’s financial condition,
results of operations or business.

6.15 Compliance with Laws and Regulations. Borrower and its consolidated
subsidiaries are in compliance with all Governmental Requirements relating to
the business operations and the assets of Borrower and its consolidated
subsidiaries, except for Governmental Requirements, the violation of which would
not have a material adverse effect on Borrower’s financial condition, results of
operations or business.

6.16 Account Warranties. Except as disclosed to the Agent from time to time in
writing, all Accounts which are reflected on Borrower’s financial statements
delivered to the Agent pursuant to Section 7.1 are genuine, in all respects what
they purport to be, have not been reduced to any judgment, are evidenced by not
more than one executed original agreement, contract or document, and represent
undisputed, bona fide transactions completed in accordance with the terms and
conditions of any related document; the Accounts have not been pledged, sold or
assigned to any Person; and except as disclosed to the Agent from time to time
in writing, Borrower has no knowledge of any fact or circumstance which would
impair the validity or collectibility of any of the Accounts that in the
aggregate are material in amount.

6.17 Inventory Warranties. Except as disclosed to the Agent from time to time in
writing, all Inventory reflected on Borrower’s financial statements delivered to
the Agent pursuant to Section 7.1 shall be of good and merchantable quality,
free from any defects which might affect the market value of such Inventory.

6.18 Solvency. Borrower and its consolidated subsidiaries are solvent, able to
pay their debts generally as such debts mature, and have capital sufficient to
carry on their business and all businesses in which they are about to engage.
The saleable value of the total consolidated assets of Borrower and its
consolidated subsidiaries at a fair valuation, and at a present fair saleable
value, is greater than the amount of total consolidated obligations of Borrower
and its consolidated subsidiaries to all Persons (taking into account, as
applicable, rights of contribution, subrogation and indemnity with regard to
obligations shared with others). Borrower and its consolidated subsidiaries will
not be rendered insolvent by the execution or delivery of this Agreement or of
any of the other Financing Agreements or by the transactions contemplated
hereunder or thereunder.

6.19 Pension Reform Act. No events, including without limitation, any
“reportable event” or “prohibited transactions,” as those terms are defined in
the Employee Retirement Income Security Act of 1974 as the same may be amended
from time to time (“ERISA”), have occurred in connection with any type of plan,
arrangement, association or fund covered by ERISA in which any personnel of
Borrower or an Affiliate which is under common control with Borrower (within the
meaning of applicable provisions of the IRC) participate (“Benefit Plans"). The
Benefit Plans are otherwise in compliance with all applicable provisions of
ERISA and the IRC and meet the minimum funding standards of ERISA and the IRC.

6.20 Margin Security. Borrower does not own any margin security and none of the
loans advanced hereunder shall be used for the purpose of purchasing or carrying
any margin securities or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

6.21 Investment Company Act Not Applicable. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

6.22 Full Disclosure. All factual information taken as a whole in the materials
furnished by or on behalf of Borrower to the Agent or any Lender for purposes of
or in connection with the transactions contemplated under this Agreement and the
other Financing Agreements, does not contain any untrue statement of a material
fact or omit to state any material fact necessary to keep the statements
contained therein from being misleading as of the date of this Agreement, and
thereafter as supplemented by information provided to the Agent or the Lenders
in writing pursuant to this Agreement. The financial projections and other
financial information furnished to the Agent and the Lenders by Borrower and to
be delivered under this Agreement, were prepared in good faith on the basis of
information and assumptions that Borrower believed to be reasonable as of the
date of such information.

6.23 Intellectual Property. Borrower and its consolidated subsidiaries own or
possess (or will be licensed or otherwise have the full right to use) all
intellectual property that is necessary for the operation of their business,
without any known conflict with the rights of others. No product of Borrower and
its consolidated subsidiaries infringes upon any intellectual property owned by
any other Person and no claim or litigation is pending or (to the knowledge of
Borrower) threatened against or affecting such Person, contesting its right to
sell or to use any product or material, in any case which could have a material
adverse effect on the business, operations, Property, assets or conditions
(financial or otherwise) of Borrower and its consolidated subsidiaries.

6.24 Survival of Warranties. All representations and warranties contained in
this Agreement or any of the other Financing Agreements shall survive the
execution and delivery of this Agreement and shall be true from the date of this
Agreement until the Liabilities shall be paid in full and the Lenders shall
cease to be committed to make Loans or Issue Letters under this Agreement.

7 AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
the Lenders remain committed to make Loans or Issue Letters under this
Agreement:

7.1 Financial and Other Information. Except as otherwise expressly provided for
in this Agreement, Borrower shall keep proper books of record and account in
which full and true entries will be made of all dealings and transactions of or
in relation to the business and affairs of Borrower and its consolidated
subsidiaries, in accordance with GAAP consistently applied, and Borrower shall
cause to be furnished to the Agent (with copies to the other Lenders) from time
to time and in a form acceptable to the Agent:

(a) as soon as practicable and in any event within ninety (90) days after the
end of each fiscal year of Borrower, either (i) audited consolidated statements
of income, retained earnings and cash flow of Borrower and its consolidated
subsidiaries for each year, and a consolidated balance sheet of Borrower and its
consolidated subsidiaries for such year, setting forth in each case, in
comparative form, corresponding figures as of the end of the preceding fiscal
year, all in reasonable detail and satisfactory in scope to the Agent and
certified to Borrower by such independent public accountants as are selected by
Borrower and satisfactory to the Agent, whose opinion shall be unqualified and
otherwise in scope and substance satisfactory to the Agent; or (ii) copies of
all SEC 10(K) filings of Borrower;

(b) as soon as practicable and in any event within forty five (45) days after
the end of each quarterly accounting period in each fiscal year of Borrower:
(i) either (A) consolidated statements of income and retained earnings of
Borrower and its consolidated subsidiaries for such quarterly period and for the
period from the beginning of the then current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of Borrower and its
consolidated subsidiaries as of the end of such quarterly period, setting forth
in each case, in comparative form, figures for the corresponding periods in the
preceding fiscal year, all in reasonable detail and certified as accurate by the
chief financial officer of Borrower, subject to changes resulting from normal
year end adjustments, or (B) copies of all SEC 10(Q) filings of Borrower, and
(ii) a compliance certificate of the chief financial officer of Borrower in
substantially the form attached as Exhibit 7A (“Compliance Certificate”);

(c) as soon as practicable and in any event within forty five (45) days after
the end of each monthly accounting period in each fiscal year of Borrower: Asset
Coverage Ratio reports and grain position reports, all in reasonable detail and
certified as accurate by the chief financial officer of Borrower; and

(d) such other information as the Agent may from time to time reasonably
request.

7.2 Conduct of Business. Borrower and its consolidated subsidiaries shall: (a)
maintain their existence and maintain in full force and effect all licenses,
bonds, franchises, leases, patents, contracts and other rights necessary to the
conduct of their business; (b) continue in, and limit their operations to, the
same general line of business as that presently conducted by them; (c) comply
with all Governmental Requirements, except for such Governmental Requirements
the violation of which would not, in the aggregate, have a material adverse
effect on Borrower’s financial condition, results of operations or business;
(d) keep and conduct their business separate and apart from the business of
Affiliates; and (e) otherwise do all things necessary to make the
Representations and Warranties set forth in Section 6 of this Agreement true and
correct at all times.

7.3 Insurance. Borrower and its consolidated subsidiaries shall maintain, at
their expense, such liability and property insurance (including as applicable
commercial general liability insurance, products liability insurance and
workman’s compensation insurance) with financially sound and reputable insurance
companies as is ordinarily maintained by other companies of similar size in
similar businesses.

7.4 Financial Covenants and Ratios. Borrower shall maintain at all times: (a) a
Tangible Net Worth of not less than $300,000,000; (b) a Current Ratio Net of
Hedged Inventory of not less than 1.25 to 1; (c) a Debt to Capitalization Ratio
of not more than 70%; (d) an Asset Coverage Ratio of not more than 70%; and
(e) an Interest Coverage Ratio of not less than 2.75 to 1; provided, however,
for purposes of this Section 7.4 only, the calculation of the Debt to
Capitalization Ratio shall exclude item (h) in the definition of Total Adjusted
Funded Debt.

7.5 Benefit Plans. Borrower and its consolidated subsidiaries shall: (a) keep in
full force and effect any and all Benefit Plans which are presently in existence
or may, from time to time, come into existence under ERISA, unless such Benefit
Plans can be terminated without material liability to Borrower and its
consolidated subsidiaries in connection with such termination (as distinguished
from any continuing funding obligation); (b) make contributions to all Benefit
Plans in a timely manner and in an amount sufficient to comply with the
requirements of ERISA; (c) comply with all requirements of ERISA which relate to
such Benefit Plans; and (d) notify the Agent immediately upon receipt by
Borrower and its consolidated subsidiaries of any notice of the institution of
any proceeding or other action relating to any Benefit Plans that would
reasonably be expected to have a material adverse effect on Borrower or its
financial condition.

7.6 Notice of Suit, Adverse Change in Business or Default. Borrower shall, as
soon as possible, and in any event within five (5) Business Days after Borrower
learns of the following, give written notice to the Agent of: (a) any proceeding
being instituted or threatened to be instituted by or against Borrower or its
consolidated subsidiaries in any federal, state, local or foreign court or
before any commission or other regulatory body (federal, state, local or
foreign) for which claimed damages exceed $5,000,000; (b) any material adverse
change in the business, assets or condition, financial or otherwise, of Borrower
and its consolidated subsidiaries; and (c) the occurrence of any Default or
Matured Default.

7.7 Use of Proceeds. Borrower and its consolidated subsidiaries shall use
Advances only for the purposes stated in Section 2.4 and for no other purpose.

7.8 Books and Records. Borrower and its consolidated subsidiaries shall maintain
proper books of record and account in accordance with GAAP consistently applied
in which true, full and correct entries will be made of all their respective
dealings and business affairs. If any changes in accounting principles are
hereafter required or permitted by GAAP and are adopted by Borrower and its
consolidated subsidiaries with the concurrence of its independent certified
public accountants and such changes in GAAP result in a change in the method of
calculation or the interpretation of any of the financial covenants, standards
or terms found in Section 7.4 or any other provision of this Agreement, Borrower
and the Required Lenders agree to amend any such affected terms and provisions
so as to reflect such changes in GAAP with the result that the criteria for
evaluating Borrower’s financial condition shall be the same after such changes
in GAAP as if such changes in GAAP had not been made.

8 NEGATIVE COVENANTS.

Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
the Lenders remain committed to make Loans or Issue Letters under this Agreement
(unless the Agent, with the written approval of the Required Lenders, shall give
the Agent’s prior written consent):

8.1 Encumbrances. Except for those liens, security interests and encumbrances
presently in existence and reflected in Borrower’s financial statements referred
to in Section 6.13 and disclosed in Exhibit 6A under Section 6.4, Borrower and
its consolidated subsidiaries shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, capitalized lease, levy,
assessment, attachment, seizure, writ, distress warrant, or other encumbrance of
any nature whatsoever on or with regard to any of their assets other than:
(a) liens securing the payment of taxes, either not yet due or the validity of
which is being contested in good faith by appropriate proceedings, and as to
which Borrower shall, if appropriate under GAAP, have set aside on Borrower’s
books and records adequate reserves; (b) liens securing deposits under workmen’s
compensation, unemployment insurance, social security and other similar laws, or
securing the performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, or securing indemnity, performance or
other similar bonds for the performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, or securing statutory
obligations or surety or appeal bonds, or securing indemnity, performance or
other similar bonds in the ordinary course of Borrower’s business, which are not
past due; (c) liens securing the interests of the broker with respect to any
Margin Account; (d) liens on or security interests in cash or other deposits up
to the aggregate amount of $20,000,000 securing the interests of issuers of
letters of credit, but only at such time as mutually agreed upon by other
unsecured pari passu creditors of Borrower; and (e) any other liens, security
interests and encumbrances on property of Borrower and its consolidated
subsidiaries other than Inventory, Accounts, General Intangibles (including
contract rights) or the direct proceeds thereof.

8.2 Consolidations, Mergers or Acquisitions. Borrower and its consolidated
subsidiaries shall not enter into or execute any agreement to recapitalize or
consolidate with, merge with, or otherwise acquire the assets or properties of
any other Person except: (a) Borrower may acquire the assets of its consolidated
subsidiaries or merge with its consolidated subsidiaries, provided that Borrower
is the survivor of any such merger; (b) Borrower may acquire Inventory in the
ordinary course of business, and (c) provided that no Matured Default has
occurred and is continuing or would result thereby, Borrower may make other
acquisitions or enter into other mergers, not to exceed $75,000,000 in the
aggregate of exchange or transfer value in any fiscal year of Borrower,
provided, in each case that Borrower is the survivor of any such merger.

8.3 Indebtedness. Borrower and its consolidated subsidiaries shall not directly
or indirectly, create, issue, incur or assume any Priority Debt. “Priority Debt”
means, at any time, without duplication, the indebtedness of Borrower and its
consolidated subsidiaries secured by any liens, security interests and
encumbrances on any property of Borrower and its consolidated subsidiaries other
than indebtedness secured only by liens, security interests and encumbrances
permitted under Section 8.1.

8.4 Guarantees and Other Contingent Obligations. Except as permitted under
Section 8.3, Borrower and its consolidated subsidiaries shall not guarantee,
endorse or otherwise in any way become or be responsible for obligations of any
other Person, whether by agreement to purchase the indebtedness of such Person
or through the purchase of Goods, supplies or services, or maintenance of
working capital or other balance sheet covenants or conditions, or by way of
stock purchase, capital contribution, advance or loan for the purpose of paying
or discharging any indebtedness or obligation of such Person or otherwise,
except: (a) for endorsements of negotiable Instruments for collection in the
ordinary course of business; and (b) that they may indemnify their officers,
directors and managers to the extent permitted under the laws of the State in
which they are organized and may indemnify (in the customary manner)
underwriters and any selling shareholders in connection with any public offering
of Borrower’s securities.

8.5 Disposition of Property. Borrower and its consolidated subsidiaries shall
not sell, lease, transfer or otherwise dispose of any of their properties,
assets or rights in excess of the aggregate amount of $10,000,000 in book value
in any fiscal year of Borrower, except: (a) Inventory may be sold by Borrower
and its consolidated subsidiaries in the ordinary course of Borrower’s business;
and (b) Borrower and its consolidated subsidiaries may dispose of obsolete or
worn out property in the ordinary course of business (which in any event shall
be deemed to include the sale or other disposition of unneeded railcars in the
ordinary course of the business of Borrower and its consolidated subsidiaries).

8.6 Distributions in Respect of Equity. Borrower and its consolidated
subsidiaries shall not directly or indirectly redeem any of Borrower’s shares of
capital stock or declare any dividends in any year on any class of Borrower’s
capital stock or make any other Restricted Payment, except that (a) Borrower
may, provided that no Default or Matured Default has occurred and is continuing
or would result thereby, declare and pay dividends that are not in excess of the
aggregate of fifty percent (50%) of a rolling average of positive pretax income
with respect to the current and prior fiscal year of Borrower, and (b) a
consolidated subsidiary of Borrower may make a Restricted Payment to Borrower
and its consolidated subsidiaries. “Restricted Payment” shall mean, with respect
to Borrower and its consolidated subsidiaries, (a) any direct or indirect
dividend or distribution (whether in cash, securities or other property), or any
direct or indirect payment of any kind or character (whether in cash, securities
or other property) in consideration for or otherwise in connection with any
retirement, purchase, redemption or other acquisition of any equity interest of
Borrower and its consolidated subsidiaries, or any options, warrants or rights
to purchase or acquire any such equity interest of Borrower and its consolidated
subsidiaries, or (b) principal or interest payments (in cash, property or
otherwise) on, or redemptions of, subordinated debt of Borrower and its
consolidated subsidiaries; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in equity interests of
Borrower and its consolidated subsidiaries or warrants, options or other rights
to purchase such equity interests.

8.7 Loans to and Transactions with Affiliates. Except for (a) advances for
travel and expenses to their officers, directors, managers, general partners or
employees in the ordinary course of their business, and (b) as permitted by
Section 8.8, Borrower and its consolidated subsidiaries shall not make advances
or loans in or to any Affiliates. All transactions with Affiliates shall be bona
fide arms length transactions that are no less favorable to Borrower and its
consolidated subsidiaries than would be a similar transaction with a
non-affiliated third person.

8.8 Deposits, Investments, Advances or Loans. Borrower and its consolidated
subsidiaries shall not make or permit to exist deposits, investments, advances
or loans (other than deposits, investments, advances or loans existing on the
date of the execution of this Agreement and disclosed to the Agent in writing on
or prior to such date) in or to Affiliates or any other Person, except:
(a) investments in short term direct obligations of the United States Government
(b) investment grade corporate and state and local government securities (Rated
BBB- or better by Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc. or rated BAA3 or better by Moody’s Investors Service,
Inc.); (c) certificates of deposit or demand deposit accounts issued by or
maintained with a bank satisfactory to the Agent in the Agent’s reasonable
determination; (d) unsecured advances or loans to officers, directors,
employees, as and when permitted by Section 8.7; (e) unsecured advances or loans
in or to any Affiliates that have executed and delivered a Guaranty; (f) secured
loans made by the Borrower to other Persons in the ordinary course of business
not to exceed $75,000,000 in the aggregate in any fiscal year of Borrower; and
(g) other unsecured loans to and/or investments in other Persons by the Borrower
not to exceed $75,000,000 in the aggregate in any fiscal year of Borrower.

9 DEFAULT AND RIGHTS AND REMEDIES; THE AGENT.

9.1 Liabilities. Except as provided in Section 2.8 (regarding automatic
termination of the Commitments and acceleration of the Liabilities in certain
events) upon a Matured Default, the Agent may with the consent of the Required
Lenders, and shall at the request of the Required Lenders, by notice to Borrower
and the Lenders, (i) declare the Commitments to be terminated, whereupon such
obligations and the Commitments of each Lender shall terminate, and (ii) declare
all of the Liabilities to be due and payable, whereupon the Liabilities shall
become and be due and payable, without presentment, demand, protest or further
notice (including without limitation, notice of intent to accelerate and notice
of acceleration) of any kind, all of which are expressly waived by Borrower.
Anything herein to the contrary notwithstanding, it is understood that no Lender
shall have the right to individually enforce any Financing Agreement which is
entered into with or for the Agent, such enforcement residing with the Agent as
contemplated by the following Section 9.2 of this Agreement and by the
applicable provisions of the other Financing Agreements.

9.2 Rights and Remedies. Upon the occurrence and during the continuance of any
Matured Default, the Agent may with the consent of the Required Lenders (subject
to the provisions of the other Financing Agreements), and shall at the direction
of the Required Lenders, proceed to protect and enforce the rights of the
Lenders as set forth in this Section 9.2. The Agent may proceed by suit in
equity, by action at law or both, whether for the specific performance of any
covenant or agreement contained in this Agreement or in any other Financing
Agreement or in aid of the exercise of any power granted in this Agreement or
any other Financing Agreement, (i) to enforce the payment of the Liabilities, or
(ii) to foreclose upon any liens, claims, security interests and/or encumbrances
granted pursuant to this Agreement and other Financing Agreements in the manner
set forth therein; it being intended that no remedy conferred herein or in any
of the other Financing Agreements is to be exclusive of any other remedy, and
each and every remedy contained herein or in any other Financing Agreement shall
be cumulative and shall be in addition to every other remedy given hereunder and
under the other Financing Agreements, or at any time existing at law or in
equity or by statute or otherwise. Agent shall have, in addition to any other
rights and remedies contained in this Agreement or in any of the other Financing
Agreements, all of the rights and remedies of a secured party under the Code or
other applicable laws.

9.3 Waiver of Demand. Borrower expressly waives demand, presentment, protest,
and notice of nonpayment, notice of intent to accelerate and notice of
acceleration. Borrower also waives the benefit of all valuation, appraisal and
exemption laws.

9.4 Waiver of Notice. Upon the occurrence and during the continuance of any
Matured Default, Borrower waives, to the fullest extent permitted by applicable
law, all rights to notice and hearing of any kind prior to the exercise by the
Agent of the Agent’s rights.

9.5 Authorization and Action. Each Lender appoints the Agent as its Agent under,
and irrevocably authorizes the Agent (subject to Section 9.11) to take such
action on its behalf and to exercise such powers under any Financing Agreement
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto. Without limitation of the foregoing, each
Lender expressly authorizes the Agent to execute, deliver, and perform its
obligations under each of the Financing Agreements to which the Agent is a
party, and to exercise all rights, powers, and remedies that the Agent may have
thereunder. As to any matters not expressly provided for by this Agreement, the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act, or to refrain from acting (and shall be fully
protected in so acting or refraining from acting), upon the instructions of the
Required Lenders, and such instructions shall be binding upon all the Lenders
and all holders of any Note; provided however, that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or applicable law. The Agent agrees to give
to each Lender prompt notice of each notice given to it by Borrower pursuant to
the terms of any Financing Agreement.

9.6 Agent’s Reliance, Etc. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to any Lender for any action taken or
omitted to be taken by it or them under or in connection with any Financing
Agreement, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent: (a) may treat the
original or any successor Lender or holder of any Note as the Lender or the
holder thereof until it receives notice from the Lender or the payee of such
Note concerning the assignment of such Lenders interests or of such Note;
(b) may employ and consult with legal counsel (including counsel for Borrower),
independent public accountants, and other experts selected by it and shall not
be liable to any Lender for any action taken, or omitted to be taken, in good
faith by it or them in accordance with the advice of such counsel, accountants,
or experts received in such consultations and shall not be liable for any
negligence or misconduct of any such counsel, accountants or other experts;
(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any opinions, certifications, statements,
warranties or representations made in or in connection with any Financing
Agreement; (d) shall not have any duty to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants, or
conditions of any Financing Agreement or any other instrument or document
furnished pursuant thereto or to satisfy itself that all conditions to and
requirements for any Loan have been met or that Borrower is entitled to any Loan
or to inspect the property (including the books and records) of Borrower;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Financing
Agreement or any other instrument or document furnished pursuant thereto; and
(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate, or other instrument or writing (which may
be by telegram, cable, telex, or otherwise) believed by it to be genuine and
signed or sent by the proper party or parties.

9.7 Notices of Defaults. The Agent shall not be deemed to have knowledge of the
occurrence of a Default or a Matured Default unless the Agent has received
written notice from a Lender or Borrower specifying such Default or Matured
Default and stating that such notice is a "Notice of Default”. In the event that
the Agent obtains such knowledge of the occurrence of a Default or a Matured
Default, the Agent shall within three (3) Business Days thereafter, give notice
thereof to the Lenders. The Agent shall (subject to Sections 9.1 and 9.2) take
such action with respect to such Default or Matured Default as may be directed
by the Required Lenders; provided that, unless and until the Agent shall have
received the directions referred to in Sections 9.1 and 9.2, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Matured Default as it shall deem advisable and
in the best interest of the Lenders.

9.8 The Agent as a Lender, Affiliates. With respect to its Commitment, any Loan
made by it, and the Note issued to it, the Agent shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with,
Borrower, any of its respective Affiliates and any Person who may do business
with or own securities of Borrower or any such Affiliate, all as if the Agent
were not the Agent and without any duty to account therefor to the Lenders.

9.9 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of Borrower and its decision to enter into the transactions
contemplated by the Financing Agreements and that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under any Financing
Agreement. The Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other Person of any Financing
Agreement or to inspect the properties or books of Borrower. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Borrower (or any
Affiliates) which may come into the possession of the Agent or any of its
affiliates. Notwithstanding the foregoing, the Agent will, upon the request of
any Lender, provide to such Lender, at such Lender’s expense, copies of any and
all written information provided to the Agent by Borrower.

9.10 Indemnification. Notwithstanding anything to the contrary herein contained,
the Agent shall be fully justified in failing or refusing to take any action
unless it shall first be indemnified to its satisfaction by the Lenders against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of its taking or continuing to take any
action. Each Lender agrees to indemnify the Agent (to the extent not reimbursed
by Borrower), on a pro-rata basis according to such Lender’s Commitments, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of any Financing Agreement or any
action taken or omitted by the Agent under any Financing Agreement; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements resulting from the gross negligence or willful misconduct of the
Agent; and provided further, that it is the intention of each Lender to
indemnify the Agent against the consequences of the Agent’s own ordinary or
simple negligence, whether such negligence be sole, joint, concurrent, active or
passive. Without limiting the foregoing, each Lender agrees to reimburse the
Agent promptly upon demand for its pro-rata share, according to such Lender’s
Commitments of any out-of-pocket expenses (including attorneys’ fees) incurred
by the Agent in connection with the preparation, administration, or enforcement
of, or legal advice in respect of rights or responsibilities under, any
Financing Agreement, to the extent that the Agent is not reimbursed for such
expenses by Borrower.

9.11 Successor Agent. The Agent may resign at any time as Agent under the
Financing Agreements by giving written notice thereof to the Lenders and
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent with, provided that no Default or Matured
Default has occurred and is continuing hereunder, the prior written consent of
Borrower, such consent not to be unreasonably withheld. If no successor Agent
shall have been so appointed by the Required Lenders or shall have accepted such
appointment within sixty (60) days after the retiring Agent’s giving of notice
of resignation or the Required Lenders’ removal of the Agent, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent with, provided
that no Default or Matured Default has occurred and is continuing hereunder, the
prior written consent of Borrower, such consent not to be unreasonably withheld,
which shall be a commercial bank or other financial institution organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After the
retiring Agent’s resignation or removal as Agent, the provisions of Section 9.10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

9.12 Verification of Borrowing Notices. The natural Person signing this
Agreement on behalf of Borrower (or any one of them, if more than one), or any
natural Person designated by them (or any one of them) shall be presumed to have
the authority to request Advances or request the Issuance of Letters under this
Agreement. The Agent shall have no duty to verify the authenticity of the
signature appearing on any notice of borrowing or request for the Issuance of a
Letter, and with respect to any oral request for an Advance or request for the
Issuance of a Letter, the Agent shall have no duty to verify the identity of any
Person representing himself as one of the natural Persons authorized to make
such request on behalf of Borrower. Neither the Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
which the Agent or such Lender believes in good faith to have been given by a
duly authorized Person authorized to borrow on behalf of Borrower or for
otherwise acting in good faith.

10 MISCELLANEOUS.

10.1 Timing of Payments. For purposes of determining the outstanding balance of
the Liabilities, including without limitation, the computations of interest
which may from time to time be owing to the Agent or the Lenders, the receipt by
the Agent of any check or any other item of payment, shall not be treated as a
payment on account of the Liabilities until such check or other item of payment
is actually received by the Agent and is paid to the Agent in cash or a cash
equivalent. Notwithstanding the terms of this Agreement or any other Financing
Agreement, if the due date of any payment falls on a day that is not a Business
Day, such payment may be made and shall not be considered late if made on the
next succeeding Business Day.

10.2 Attorneys’ Fees and Costs. If at any time the Agent employs counsel in
connection with any matters contemplated by or arising out of this Agreement,
whether: (a) to commence, defend, or intervene in any litigation or to file a
petition, complaint, answer, motion or other pleading; (b) to take any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise);
(c) to consult with officers of the Agent to advise the Agent or to draft
documents for the Agent in connection with any of the foregoing or in connection
with any release of the Agent’s claims or any proposed extension, amendment or
refinancing of the Liabilities; or (d) to enforce any rights of the Agent to
collect any of the Liabilities; then in any of such events, all of the
reasonable attorneys’ fees arising from such services, and any related expenses,
costs and charges, including without limitation, all fees of all paralegals,
legal assistants and other staff employed by such attorneys whether outside the
Agent or in the Agent’s legal department, together, if not paid promptly by
Borrower, with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand. In addition, if a Matured Default has
occurred and is continuing, and thereafter any Lender employs counsel in
connection with, arising out of, or any way related to, protecting, exercising
or enforcing this Agreement or the other Financing Agreements or (x) to
commence, defend or intervene in any litigation or to file a petition,
complaint, answer, motion or other pleading; (y) to take any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise); or (z) to
enforce any rights of such Lender to collect any of the Liabilities; then in any
of such events, all of the reasonable attorneys’ fees arising from such
services, and any expenses, costs and charges relating thereto, including
without limitation, all fees of all paralegals, legal assistants and other staff
employed by such attorneys whether outside the Lender or in the Lender’s legal
department, together, if not paid promptly by Borrower, with interest at the
highest interest rate then payable by Borrower under this Agreement or any other
Financing Agreement, shall constitute additional Liabilities, payable on demand.
This Section 10.2 shall survive the termination of this Agreement.

10.3 Expenditures by the Agent. In the event that Borrower shall fail to pay
costs or expenses which Borrower is, under any of the terms hereof or of any of
the other Financing Agreements, required to pay, the Agent may, in the Agent’s
sole discretion and without obligation to do so, make expenditures for any or
all of such purposes, and the amount so expended, together, if not paid promptly
by Borrower, with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.

10.4 The Agent’s Costs and Expenses as Additional Liabilities. Borrower shall
reimburse the Agent for all expenses and fees paid or incurred in connection
with the documentation, negotiation and closing of the Loans and other financial
accommodations described in this Agreement (including without limitation, filing
fees, recording fees, document or recording taxes, search fees, appraisal fees
and expenses, and the fees and expenses of the Agent’s attorneys, paralegals,
and legal assistants, whether outside the Agent or in the Agent’s legal
department, and whether such expenses and fees are incurred prior to or after
the Closing Date). Borrower further agrees to reimburse the Agent for all
expenses and fees paid or incurred in connection with the documentation of any
renewal or extension of the Loans, any additional financial accommodations, or
any other amendments to this Agreement. All costs and expenses incurred by the
Agent with respect to such negotiation and documentation, together, if not paid
promptly by Borrower, with interest at the highest interest rate then payable by
Borrower under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.

10.5 Claims and Taxes. Borrower agrees to indemnify and hold the Agent and the
Lenders and any of the officers, directors employees, agents or affiliates of
any of them, harmless from and against any and all claims, demands, liabilities,
losses, damages, penalties, costs, and expenses (including without limitation,
reasonable attorneys’ fees) relating to or in any way arising out of the
possession, use, operation or control of any assets of Borrower and its
consolidated subsidiaries, or arising out of or related to this Agreement or the
other Financing Agreements, which agreement to indemnify and hold the Agent and
the Lenders harmless shall survive the termination of this Agreement. Borrower
and its consolidated subsidiaries shall pay or cause to be paid all taxes and
other governmental charges assessed against Borrower and its consolidated
subsidiaries, or payable by Borrower and its consolidated subsidiaries, at such
times and in such manner as to prevent any penalty from accruing or any lien or
charge from attaching to their property, provided, however, that they shall have
the right to contest in good faith, by an appropriate proceeding promptly
initiated and diligently conducted, the validity, amount or imposition of any
such tax, and upon such good faith contest to delay or refuse payment thereof,
if: (a) Borrower establishes adequate reserves to cover such contested taxes;
and (b) such contest does not have a material adverse effect on the financial
condition of Borrower or the ability of Borrower to pay any of the Liabilities.

10.6 Custody and Preservation of Collateral. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
the Agent’s possession if the Agent takes such action for that purpose as
Borrower shall request in writing, but failure by the Agent to comply with any
such request shall not of itself be deemed a failure to exercise reasonable
care, and no failure by the Agent or any Lender to preserve or protect any right
with respect to such Collateral against prior parties, or to do any act with
respect to the preservation of such Collateral not so requested by Borrower,
shall of itself be deemed a failure to exercise reasonable care in the custody
or preservation of such Collateral.

10.7 Inspection. The Agent (by and through its officers and employees), or any
Person designated by the Agent in writing (including officers and employees of
the other Lenders), shall have the right from time to time, to call at
Borrower’s place or places of business during reasonable business hours, and,
without hindrance or delay, to: (a) inspect, audit, check and make copies of and
extracts from Borrower’s books, records, journals, orders, receipts and any
correspondence and other data relating to the business of Borrower and its
consolidated subsidiaries or to any transactions between the parties to this
Agreement; (b) make such verification as the Agent may consider reasonable under
the circumstances; and (c) review operating procedures, review maintenance of
property and discuss the affairs, finances and business of Borrower and its
consolidated subsidiaries with Borrower’s officers, employees or directors.

10.8 Examination of Banking Records. Borrower consents to the examination by the
Agent (by and through its officers and employees), or any Person designated by
the Agent in writing (including officers and employees of the other Lenders),
whether or not there shall have occurred a Default or a Matured Default, of any
and all of banking records of Borrower and its consolidated subsidiaries,
wherever they may be found, and directs any Person which may be in control or
possession of such records (including without limitation, any bank, other
financial institution, accountant or lawyer) to provide such records to the
Agent and the Agent’s officers, employees and agents, upon their request. Such
examination may be conducted by the Agent with or without notice to Borrower at
the option of the Agent, any such notice being waived by Borrower.

10.9 Governmental Reports. Borrower will furnish to the Agent, upon the
reasonable request of the Agent, copies of the reports of examinations or
inspections of Borrower and its consolidated subsidiaries by all Governmental
Authorities, and if Borrower fails to furnish such copies to the Agent, Borrower
authorizes all such Government Authorities to furnish to the Agent copies of
their reports of examinations or inspections of Borrower and its consolidated
subsidiaries.

10.10 Reliance by the Agent, the Issuer and the Lenders. All covenants,
agreements, representations and warranties made herein by Borrower shall,
notwithstanding any investigation by the Agent or any of the Lenders, be deemed
to be material to and to have been relied upon by the Agent, the Issuer and the
Lenders.

10.11 Parties. Whenever in this Agreement there is reference made to any of the
parties, such reference shall be deemed to include, wherever applicable, a
reference to the respective successors and assigns of Borrower, the Agent, the
Lenders and the Issuer. Borrower shall not assign any of it rights or delegate
any of its duties under this Agreement or any of the other Financing Agreements
without the prior written consent of the Lenders.

10.12 Applicable Law; Severability. This Agreement shall be construed in all
respects in accordance with, and governed by, the laws and decisions of the
State of Colorado and the laws, regulations and decisions of the United States
applicable to national banks. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

10.13 SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY JURY. WITH RESPECT
TO ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS, DEBTS,
DAMAGES, COSTS AND EXPENSES, WHATSOEVER, WHETHER BASED ON STATUTE, COMMON LAW,
PRINCIPLES OF EQUITY OR OTHERWISE, ARISING OUT OF ANY MATTER, THING OR EVENT
WHICH IS DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT, BORROWER CONSENTS TO
THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN THE CITY
AND COUNTY OF DENVER, COLORADO AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE
BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING
IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR
MESSENGER DIRECTED TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 10.19.
SERVICE, SO MADE, SHALL BE DEEMED TO BE COMPLETE UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED. AT THE OPTION
OF THE AGENT, BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY,
AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF THE AGENT.

10.14 Application of Payments; Waiver. Except as set forth below, payments made
by Borrower under this Agreement shall generally be applied first to any costs
or fees owing by Borrower to the Agent or any Lender, shall be applied second to
any interest payments owing hereunder which are due and unpaid, shall be applied
third to any outstanding principal owing hereunder, shall be applied fourth to
the establishment of cash collateral accounts to support LC Obligations, shall
be applied fifth to interest accrued but not yet due, and shall be applied sixth
to any other unpaid Liabilities. Notwithstanding any contrary provision
contained in this Agreement or in any of the other Financing Agreements,
Borrower irrevocably waives the right to direct the application of any and all
payments at any time received by the Agent from Borrower, and Borrower
irrevocably agrees that the Agent shall have the continuing exclusive right to
apply and reapply any and all payments received at any time against the
Liabilities, in such manner as the Agent may deem advisable (but in accordance
with the order of application set forth above), notwithstanding any entry by the
Agent upon any of the Agent’s books and records. Provided, however, this
Section 10.14 shall not apply to any transactions unrelated to this Agreement in
which the Agent, a Lender, an Issuer or any of their affiliates may have
accepted deposits from, lent money to, acted as trustee under indentures of, or
generally engaged in business with Borrower, any Affiliates or any Person who
may do business with or own securities of Borrower or any such Affiliate.
Notwithstanding the foregoing, other than during a Default Period, Bank Products
Obligations may be paid, and all transfers, setoffs, adjustments, credits and
debits may be made in the ordinary course of business in accordance with the
terms of the related Bank Products Agreements. During a Default Period, payments
shall be applied first to Liabilities other than Bank Products Obligations and
shall be applied second to Bank Products Obligations on a pro rata basis.
Notwithstanding the terms of this Section 10.14, any other terms of this
Agreement or any terms of any other Financing Agreement, the Agent shall first
apply payments to any charge-backs, payments pursuant to any avoidance claims or
any other loss, overdraft, or shortfall with respect to deposit accounts
maintained with the Agent or any other Lender, to the extent that the funds that
are the subject of such charge-backs, payments pursuant to any avoidance claims
or any other loss, overdraft, or shortfall have been previously paid or applied
by the Agent to the Liabilities other than Bank Products Obligations. In the
event that such payments are insufficient to cover such charge-backs, payments
pursuant to any avoidance claims or any other loss, overdraft, or shortfall,
then the Agent or any other Lender shall be indemnified for the resulting loss
in the manner provided for in Section 9.10. Immediately Available Funds held by
the Agent that are payable to the Lenders in accordance with the terms of this
Agreement (including, but not limited to, this Section 10.14, Section 2.1.5 and
Section 10.1), shall be promptly remitted to the Lenders by the Agent in
accordance with the written instructions given to the Agent by the Lenders,
respectively.

10.15 Marshaling; Payments Set Aside. The Agent and the Lenders shall be under
no obligation to marshal any assets in favor of Borrower or against or in
payment of any or all of the Liabilities. To the extent that Borrower makes a
payment or payments to the Agent or any Lender exercises a right of setoff, and
such payment or payments or the proceeds of such setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

10.16 Section Titles. The section titles contained in this Agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties.

10.17 Continuing Effect. This Agreement and all of the other Financing
Agreements shall continue in full force and effect so long as any Liabilities
shall be owed to the Agent and/or any of the Lenders and (even if there shall be
no Liabilities outstanding) so long as the Agent and/or any of the Lenders
remains committed to make Loans or Issue Letters under this Agreement.

10.18 No Waiver. The Agent’s or the Required Lenders’ failure, at any time or
times hereafter, to require strict performance by Borrower of any provision of
this Agreement or the other Financing Agreements shall not waive, affect or
diminish any right of the Agent or the Required Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Agent or the Required Lenders of any Default or Matured Default under this
Agreement or any of the other Financing Agreements, shall not suspend, waive or
affect any other Default or Matured Default under this Agreement or any of the
other Financing Agreements, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or any of the other Financing Agreements and no
Default or Matured Default under this Agreement or any of the other Financing
Agreements, shall be deemed to have been suspended or waived by the Agent or the
Required Lenders unless such suspension or waiver is in writing signed by an
officer of the Agent or each of the Required Lenders (as applicable) and is
directed to Borrower specifying such suspension or waiver.

10.19 Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered pursuant to this Agreement
shall be in writing, and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to the party to be notified as follows:

(a) If to the Agent at:

U.S. Bank National Association

Food & Agribusiness Group

DN-CO-T7CS

950 Seventeenth Street, 7th Floor

Denver, Colorado 80202

Attn: Brian Moeller, Senior Vice President

with a copy to:

Campbell Killin Brittan & Ray, LLC

270 St. Paul Street, Suite 200

Denver, Colorado 80206

Attn: Michael D. Killin

(b) If to Borrower at:

The Andersons, Inc.

480 West Dussel Drive

Maumee, OH 43537

Attn: Nicholas C. Conrad, V.P. Finance & Treasurer

with a copy to:

The Andersons, Inc.

480 West Dussel Drive

Maumee, OH 43537

Attn: Assistant General Counsel / Elizabeth Hall

or, as to each party, addressed to such other address as shall be designated by
such party in a written notice to the other parties. All such notices shall be
deemed given on the date of delivery if manually delivered, on the date of
sending if sent by facsimile transmission, on the first Business Day after the
date of sending if sent by overnight courier, or three (3) days after the date
of mailing if mailed.

10.20 Regulatory Changes. In the event any Governmental Authority (i) subjects
the Lenders or any of them or any of their respective lending offices to any new
or additional charge, fee, withholding, duty or tax of any kind with respect to
any Loans, Letters, LC Obligations or other Liabilities hereunder, (ii) changes
the method or basis of taxation of such Loans, Letters, LC Obligations or other
Liabilities, except for changes in the rate of tax on the overall net income of
such Lender or its lending office imposed by the jurisdiction in which such
Lender’s principal executive office or lending office is located, or (iii) makes
a Change in the reserve or deposit requirements applicable to such Loans,
Letters, LC Obligations or other Liabilities (including, without limitation, the
imposition, modification or deemed application of any reserve, special deposit
or similar requirement (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any LIBOR Rate Loans any such requirement included in an
applicable LIBOR Rate) against assets of, deposits with or for the account of
any Lender, or its lending office, and including without limitation, the
issuance of a request or directive regarding capital adequacy (whether or not
having the force of law) that has the effect of reducing the rate of return on
such Lender’s capital as a consequence of its obligations under this Agreement
to a level below that which such Lender could have achieved but for such
adoption, Change or compliance (taking into consideration such Lender’s policies
with respect to capital adequacy)), then in any such event, Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
costs or lost income resulting thereby as reasonably determined by such Lender.
Without limiting the generality of the foregoing, the term “Change” shall
include (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) or in the
interpretation, promulgation, implementation or administration thereof after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any corporation controlling any Lender.
Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change regardless of
the date enacted, adopted or issued and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities shall
be deemed to be a Change regardless of the date adopted, issued, promulgated or
implemented. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States including
transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.

10.21 LIBOR Rate Loans. Without limiting the generality of Section 10.20,
anything in this Agreement to the contrary notwithstanding, if any Lender shall
notify the Agent that: (i) the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful to fund or
maintain LIBOR Rate Loans (whether or not such assertion carries the force of
law), (ii) deposits in U.S. Dollars (in the applicable amounts) are not being
offered to it in the applicable markets for any requested Interest Period,
(iii) by reason of circumstances affecting the applicable markets adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate;
(iv) that the applicable LIBOR Rate will not adequately and fairly reflect the
cost to such Lender of funding their LIBOR Rate Loans for such Interest Period
or (v) that the making or funding of LIBOR Rate Loans is impracticable for such
Lender, the obligation of such Lender to make, rollover or to convert Loans into
LIBOR Rate Loans shall be suspended until such Lender shall notify the Agent and
Borrower that the circumstances causing such suspension no longer exist, and the
existing LIBOR Rate Loans of such Lender shall automatically convert, on and as
of the date of such notification, into Base Rate Loans; provided that each
Lender represents and warrants to Borrower that as of the later of (i) the
Closing Date or (ii) the date on which it shall have executed an Assignment and
Acceptance pursuant to Section 10.23, it has no actual knowledge that any of the
circumstances set forth above exist. With respect to the Base Rate Loans as
referred to in this Section 10.21, the Base Rate applicable thereto shall be
determined without reference to the Adjusted Monthly LIBOR Rate.

10.22 Taxes. Without limiting the generality of Section 10.20:

(a) Except as otherwise provided in Section 10.22(d), any and all payments by
Borrower hereunder shall be made free and clear of and without deduction for any
and all present or future taxes, deductions, charges or withholdings, and all
liabilities with respect thereto, including without limitation, such taxes,
deductions, charges, withholdings or liabilities whatsoever imposed, assessed,
levied or collected by any taxing authority and all (other than to the extent
due to the gross negligence or willful misconduct of any Lender) interest,
penalties, expenses or similar liabilities with respect thereto (“Taxes"),
excluding, however, from the definition of Taxes, in the case of each Lender and
the Agent, taxes imposed on its income (including penalties and interest payable
in respect thereof), and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof. If Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender or the Agent (other than payments for which taxes are withheld pursuant
to the last sentence of Section 10.22(d)), (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 10.22) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made and
(ii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law, less any credits
due to Borrower.

(b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or the
Notes (hereinafter included within the definition of “Taxes").

(c) Borrower will indemnify each Lender and the Agent for the full amount of
Taxes (including without limitation, any Taxes imposed by any jurisdiction on
amounts payable under this Section 10.22) paid by such Lender or the Agent (as
the case may be) and any liability arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within five (5) days from the date such Lender or
the Agent (as the case may be) makes written demand therefor; provided however,
to the extent that any Lender is reimbursed for any Taxes that were incorrectly
or illegally asserted with respect to Borrower, such Lender shall promptly
return to Borrower the amount of such reimbursement net of any costs of recovery
incurred by such Lender and/or the Agent, together with any interest that may
have been paid by the taxing jurisdiction with respect thereto, to the extent
Borrower has actually paid such Lender with respect thereto.

(d) Prior to the date of any Lender becoming a Lender hereunder, and from time
to time thereafter if requested by Borrower or the Agent each Lender organized
outside the United States shall provide the Agent and Borrower with the forms
prescribed by the Internal Revenue Service of the United States (including,
without limitation, Form W-8 BEN, Form W-8 ECI, or Form W-8 IMY) certifying such
Lender’s exemption from United States withholding taxes with respect to all
payments to be made to such Lender hereunder. Unless Borrower and the Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder are not subject to United States withholding tax or are subject to
such tax at a rate reduced by an applicable tax treaty, Borrower or the Agent
shall withhold taxes from such payments for the account and benefit of Borrower
at the applicable statutory rate in the case of payments to or for any Lender
organized under the laws of a jurisdiction outside the United States; provided
however, that all such withholding for such Lender shall cease upon delivery by
such Lender of the applicable forms to Borrower and Agent.

(e) Promptly after the date on which payment of any Taxes are due pursuant to
applicable law, Borrower will, at the request of the Agent or any Lender,
furnish to the Agent or such Lender evidence in form and substance satisfactory
to the Agent or such Lender, that Borrower has met its obligations under this
Section 10.22.

(f) Without prejudice to the survival of any other agreement of Borrower, the
agreement and obligations of Borrower contained in this Section 10.22 shall
survive the payment in full of the Liabilities.

10.23 Assignments and Participation.

(a) After the Closing Date (and, provided that no Default or Matured Default has
occurred and is continuing, subject to the prior written consent of Borrower,
such consent not to be unreasonably withheld) each Lender may assign to an
Eligible Assignee (the “Assignee”) all or a portion of its rights and
obligations under this Agreement (including without limitation, all or a portion
of its Commitments and the Notes held by it); provided however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all of
the assigning Lender’s rights and obligations under this Agreement, (ii) the
total amount of the Commitment or Commitments (based on the original Commitment
or Commitments without giving effect to any repayments or prepayments) so
assigned to an Assignee or to an Assignee and its Affiliates taken as a whole
shall equal or exceed $5,000,000, (iii) the remaining Commitment or Commitments
(based on the original Commitment or Commitments without giving effect to any
repayments or prepayments) held by the assigning Lender and its affiliates after
giving effect to any such assignment shall equal or exceed $5,000,000, (iv) the
assignment shall not cause Borrower to incur any additional liability or expense
and (v) the parties to each such assignment shall execute and deliver to the
Agent for its acceptance an Assignment and Acceptance in substantially the form
attached as Schedule B (“Assignment and Acceptance”), together with any Note or
Notes subject to such assignment and a processing and recordation fee of $5,000.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be the date on which such Assignment and Acceptance is accepted by the
Agent, (vi) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender under the
Financing Agreements and (vii) the Lender assignor thereunder shall be deemed to
have relinquished its rights and to be released from its obligations under the
Financing Agreements, to the extent (and only to the extent) that its rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under the
Financing Agreements, such Lender shall cease to be a party thereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreements or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Financing Agreements or any other instrument or
document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of the Financing Agreements, together with copies of the
financial statements referred to in Section 7.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as the Agent on its behalf and to
exercise such powers under the Financing Agreements as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Financing Agreements are required to be performed by it as a Lender.

(c) The Agent shall maintain at its address referred to in Section 10.19 a copy
of each Assignment and Acceptance delivered to and accepted by it.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, together with any Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed, (i) accept such
Assignment and Acceptance and (ii) give prompt notice thereof to Borrower.
Within five (5) Business Days after its receipt of such notice, Borrower, at its
own expense, shall execute and deliver to the Agent in exchange for the
surrendered Note or Notes, a new Note or new Notes to the order of such Assignee
in an amount equal to the Commitment or Commitments assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment or Commitments, a portion of which has been assigned, a new Note or
New Notes to the order of the assigning Lender in an amount equal to the
Commitment or Commitments retained by it hereunder. Such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit 2A. Upon receipt by the Agent of such new Note or Notes conforming to
the requirements set forth in the preceding sentences, the Agent shall return to
Borrower such surrendered Note or Notes, marked to show that such surrendered
Note or Notes has (have) been replaced, renewed and extended by such new Note or
Notes.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including without limitation, all or a portion of its Commitments and any Note
held by it); provided however, that (i) such Lender’s obligations under this
Agreement (including without limitation, its Commitments to Borrower hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the sale of the participation will not cause Borrower to incur any
additional liability, and (v) Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, provided that no
participant shall be entitled to recover under the above-described provisions an
amount in excess of the proportionate share which such participant holds of the
original aggregate principal amount hereunder to which the assigning Lender
would otherwise be entitled.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.23, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such Lender by or on behalf of Borrower;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing to preserve the
confidentiality of any confidential information relating to Borrower received by
it from such Lender.

(g) Any Lender may assign and pledge all or any of the instruments held by it as
collateral security; provided that any payment made by Borrower for the benefit
of such assigning and/or pledging Lender in accordance with the terms of the
Financing Agreements shall satisfy Borrower’s obligations under the Financing
Agreements in respect thereof to the extent of such payment. No such assignment
and/or pledge shall release the assigning and/or pledging Lender from its
obligations hereunder.

10.24 Maximum Interest. No agreements, conditions, provisions or stipulations
contained in this Agreement or in any of the other Financing Agreements, or any
Default or Matured Default, or any exercise by the Agent of the right to
accelerate the payment of the maturity of principal and interest, or to exercise
any option whatsoever, contained in this Agreement or any of the other Financing
Agreements, or the arising of any contingency whatsoever, shall entitle the
Agent to collect, in any event, interest exceeding the maximum authorized by
law, and in no event shall Borrower be obligated to pay interest exceeding such
rate, and all agreements, conditions or stipulations, if any, which may in any
event or contingency whatsoever operate to bind, obligate or compel Borrower to
pay a rate of interest exceeding the maximum allowed by law, shall be without
binding force or effect, at law or in equity, to the extent only of the excess
of interest over such maximum interest allowed by law. In the event any interest
is charged in excess of the maximum allowed by law (“Excess”), Borrower
acknowledges and stipulates that any such charge shall be the result of an
accidental and bona fide error, and such Excess shall be, first, if a Matured
Default has occurred and is continuing, applied to reduce the principal of any
Liabilities due, and, second, returned to Borrower, it being the intention of
the parties not to enter at any time into a usurious or otherwise illegal
relationship. Borrower and the Agent both recognize that, with fluctuations of
index rates and applicable margins, such an unintentional result could
inadvertently occur. By the execution of this Agreement, Borrower covenants
that: (a) the credit or return of any Excess shall constitute the acceptance by
Borrower of such Excess; and (b) Borrower shall not seek or pursue any other
remedy, legal or equitable, against the Agent based, in whole or in part, upon
the charging or receiving of any interest in excess of the maximum authorized by
law. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Agent, all interest at any time
contracted for, charged or received by the Agent in connection with the
Liabilities shall be amortized, prorated, allocated and spread in equal parts
during the entire term of this Agreement. Notwithstanding the foregoing, if for
any period of time interest on any of Borrower’s obligations is calculated at
the Highest Lawful Rate rather than the rate otherwise applicable under this
Agreement, and thereafter such applicable rate becomes less than the Highest
Lawful Rate, the rate of interest payable on the Borrower’s obligations shall
remain at the Highest Lawful Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s obligations had the rate of interest not been limited to the Highest
Lawful Rate during such period.

10.25 Additional Advances. All fees, charges, expenses, costs, expenditures,
obligations, liabilities, losses, penalties and damages incurred or suffered by
the Agent and for which Borrower is bound to indemnify or reimburse the Agent
under this Agreement (other than those which may be paid without demand
therefor, by the Agent initiated Advances pursuant to Section 2.1 or by a debit
to a deposit account at U.S. Bank initiated by the Agent per any
preauthorization provided by Borrower to the Agent) may, at the option of the
Agent or any Lender, be paid by Agent-initiated Advances pursuant to Section 2.1
or by a debit to a deposit account at U.S. Bank initiated by the Agent per any
preauthorization provided by Borrower to the Agent if such amounts remain unpaid
for a period of ten (10) days after the Agent has made demand therefor.

10.26 Loan Agreement Controls. If there are any conflicts or inconsistencies
among this Agreement and any of the other Financing Agreements, the provisions
of this Agreement shall prevail and control.

10.27 Obligations Several. The obligations of each Lender under each Financing
Agreement to which it is a party are several, and no Lender shall be responsible
for any obligation or Commitment of any other Lender under any Financing
Agreement to which it is a party. Nothing contained in any Financing Agreement
to which it is a party, and no action taken by any Lender pursuant thereto,
shall be deemed to constitute the Lenders to be a partnership, an association, a
joint venture, or any other kind of entity.

10.28 Pro Rata Treatment. All Loans under, and all payments and other amounts
received in connection with, this Agreement (including, without limitation,
amounts received as a result of the exercise by any Lender of any right of
set-off), shall be effectively shared by the Lenders ratably in accordance with
the respective Pro Rata Percentages of the Lenders. If any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the principal of, or interest on, or
fees in respect of, any amount due to such Lender under this Agreement (other
than pursuant to Section 2.3(b), 2.5(a), 10.20, 10.21 or 10.22 or the normal and
customary processing fees charged by an Issuer in connection with the Issuance
of or drawings under a Letter) in excess of its Pro Rata Percentage of payments
on account of similar amounts due to all the Lenders, such Lender shall purchase
from the other Lenders such participation in such amounts due to them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (a) the
amount of such Lender’s required repayment to (b) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.
Disproportionate payments of interest shall be shared by the purchase of
separate participation in unpaid interest obligations, disproportionate payments
of fees shall be shared by the purchase of separate participation in unpaid fee
obligations, and disproportionate payments of principal shall be shared by the
purchase of separate participation in unpaid principal obligations. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 10.28 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. Notwithstanding the foregoing, a
Lender may receive and retain an amount in excess of its Pro Rata Percentage to
the extent, but only to the extent, that such excess results from such Lender’s
Highest Lawful Rate exceeding another Lender’s Highest Lawful Rate.

10.29 Confidentiality. Each of the Agent and the Lenders agrees that it will use
its best efforts to keep confidential, in accordance with its customary
procedures for handling confidential information and in accordance with safe and
sound banking practices any proprietary information of Borrower, designated in
writing by Borrower, as being proprietary and confidential; provided that the
Agent or any Lender may disclose any such information (a) to enable it to comply
with any Governmental Requirement applicable to it or with respect to insurance
and reinsurance, (b) in connection with the defense of any litigation or other
proceeding brought against it arising out of the transactions contemplated by
this Agreement and the other Financing Agreements, (c) in connection with the
supervision and enforcement of the rights and remedies of the Agent and Lenders
under any Financing Agreement and (d) as set forth in Section 10.23.
Notwithstanding anything to the contrary in this Agreement, each Lender (or its
representatives, agents or employees) may (i) consult any tax advisor regarding
the tax treatment and tax structure of the transaction contemplated by this
Agreement and (ii) may at any time disclose to any person, without limitation of
any kind, the tax treatment and tax structure of such transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment or tax structure. The preceding sentence
is intended to satisfy the requirements for the transaction contemplated herein
to avoid classification as a “confidential transaction” for purposes of Treasury
Regulations Section 1.6011-4(b)(3) and shall be interpreted consistent with such
intent. This authorization is not intended to permit disclosure of any
information that is unrelated to the tax treatment or tax structure of any
transaction contemplated hereby, including, without limitation, any pricing or
financial information, except in each case to the extent such information is
related to the tax treatment or tax structure of any such transaction.

10.30 Independence of Covenants. All covenants under this Agreement and the
other Financing Agreements shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
a Matured Default if such action is taken or condition exists.

10.31 Amendments and Waivers.

(a) Except as provided in the following Subsections 10.31(b), (c) and (e), and
except that the definition of Rail Subsidiary may be amended with the prior
consent of the Agent, any term, covenant, agreement or condition of this
Agreement or the other Financing Agreements may be amended only by a written
amendment executed by Borrower, the Required Lenders and, if the rights or
duties of the Agent or Issuer are affected thereby, the Agent and such Issuer,
respectively, or compliance therewith only may be waived (either generally or in
a particular instance and either retroactively or prospectively), if Borrower
shall have obtained the consent in writing of the Required Lenders and, if the
rights or duties of the Agent are affected thereby, the Agent, provided however,
that without the consent in writing of all Lenders other than any Defaulting
Lender, no such amendment or waiver shall (i) change the amount or postpone the
date of payment of any scheduled payment or required payment of principal of the
Loans or LC Obligations or reduce the rate or extend the time of payment of
interest on the Loans, or reduce the amount of principal thereof, or modify any
of the provisions with respect to the payment or prepayment thereof, (ii) give
to any Loan any preference over any other Loans, (iii) amend the definition of
Required Lenders, (iv) alter, modify or amend the provisions of this Subsection
10.31(a), of Subsections 10.31(c), (d) and (e) or of Section 10.28, (v) reduce,
or extend the payment due date of, the fees required under Section 2.5,
(vi) alter, modify or amend the provisions of Sections 9.1 or 9.2 of this
Agreement, (vii) alter, modify or amend any Lender’s right hereunder to consent
to any action, make any request or give any notice, or (viii) release any
Guarantor of any of the Liabilities.

(b) Prior to the Maturity Date and provided that (i) a Default or a Matured
Default has not occurred and is continuing, and (ii) Borrower has not previously
elected to decrease or terminate either the Line of Credit A Loan Commitments or
the Line of Credit C Loan Commitments pursuant to Section 2.3(c), this Agreement
may be amended from time to time to increase the total amount of the Line of
Credit A Loan Commitments and/or the Line of Credit C Loan Commitments to a
combined amount not exceeding $1,000,000,000 in the aggregate, by one or more
written amendments executed by Borrower, the Agent and one or more Lenders, that
agree to provide the increase in Commitments (together with new Notes and other
Financing Agreements as may be reasonably required by the Agent), provided that
in any event, the total amount of the Line of Credit A Loan Commitments, the
Line of Credit C Loan Commitments and the Line of Credit Loan Commitments under
the Line of Credit B Agreement shall not exceed $1,115,000,000 in the aggregate.
Subject to the following Section 10.31(c), any such increase shall be allocated
to new or existing Lenders at the discretion of the Agent and Borrower.

(c) Without the consent in writing of the affected Lender, no amendment or
waiver shall increase the amount of or the Pro Rata Percentage of any Commitment
of such Lender (but the amount of or the Pro Rata Percentage of any Commitment
of such Lender may be decreased without the consent of such Lender).

(d) Any amendment or waiver made in accordance with this Section 10.31 shall
apply equally to all Lenders and all the holders of the Notes and/or LC
Obligations and shall be binding upon them, upon each future holder of any Note
or LC Obligation and upon Borrower, whether or not such Note or Letter shall
have been marked to indicate such amendment or waiver. No such amendment or
waiver shall extend to or affect any obligation not expressly amended or waived.

(e) Notwithstanding the foregoing, without the consent in writing of the Lenders
other than any Defaulting Lender holding in the aggregate at least fifty one
percent (51%) of the aggregate amount of the Lenders’ Line of Credit A Loan
Commitments, excluding the Line of Credit A Loan Commitment of any Defaulting
Lender (which percentage shall be applicable even in the event that the
commitments of the Lenders to make Line of Credit A Advances have been suspended
or terminated in accordance with the terms of this Agreement), no amendment or
waiver shall be made that disproportionately alters the rights or obligations of
only the holders of the Lenders’ Line of Credit A Loan Commitments. Without the
consent in writing of the Lenders other than any Defaulting Lender holding in
the aggregate at least fifty one percent (51%) of the aggregate amount of the
Lenders’ Line of Credit C Loan Commitments, excluding the Line of Credit C Loan
Commitment of any Defaulting Lender (which percentage shall be applicable even
in the event that the commitments of the Lenders to make Line of Credit C
Advances have been suspended or terminated in accordance with the terms of this
Agreement), no amendment or waiver shall be made that disproportionately alters
the rights or obligations of only the holders of the Lenders’ Line of Credit C
Loan Commitments.

(f) Notwithstanding the foregoing, that without the consent in writing of the
Lenders other than any Defaulting Lender, holding in the aggregate at least
seventy five percent (75%) of the aggregate amount of all of the Lenders’
Commitments excluding the Commitment of any Defaulting Lender (which percentage
shall be applicable even in the event that the commitments of the Lenders to
make Advances have been suspended or terminated in accordance with the terms of
this Agreement) no such amendment or waiver shall (i) amend the definition of
Asset Coverage Ratio or the definitions of other terms as used therein, or
(ii) amend Subsection (d) of Section 7.4 (setting forth the maximum allowed
Asset Coverage Ratio). Notwithstanding the foregoing, any waiver, amendment or
modification requiring the consent of all Lenders which (i) affects a Defaulting
Lender differently than other affected Lenders, (ii) increases the amount of a
Defaulting Lender’s Line of Credit A Loan Commitment or Line of Credit C Loan
Commitment, (iii) extends the term of a Defaulting Lender’s commitment to lend;
or (iv) reduces the amount or extends the Maturity Date of any required payment
of principal of the Loans owing to a Defaulting Lender or reduces the amount or
extends the time of payment of interest accrued on the Loans owing to a
Defaulting Lender or accrued fees owing to a Defaulting Lender hereunder, shall,
in each case, require the consent of such Defaulting Lender.

10.32 Replacement of a Lender. If a Lender (other than the Agent as a Lender)
becomes a Replacement Candidate (as defined below), Borrower shall have the
right to require such Lender to assign to another lender or other institution
selected by Borrower and reasonably satisfactory to the Agent (which may be one
or more of the Lenders) the Commitments and the Notes held by such Lender
pursuant to the terms of an appropriately completed Assignment and Acceptance in
accordance with Section 10.23; provided, that neither the Agent nor any Lender
shall have any obligation to Borrower to find any such lender or other
institution and in order for Borrower to replace a Lender, Borrower must require
such replacement within three (3) months of the date the Lender became a
Replacement Candidate. Each Lender (other than the Agent as a Lender) agrees to
its replacement at the option of Borrower pursuant to this Section 10.32;
provided, that the assignee selected by Borrower shall purchase such Lender’s
interest in the Loans owed to such Lender for cash in an aggregate amount equal
to the aggregate unpaid principal thereof, all unpaid interest accrued thereon,
all unpaid fees accrued for the account of such Lender and all other amounts
then owing to such Lender hereunder or under any other Financing Agreement. A
Lender will become a “Replacement Candidate” if (i) it has made a demand under
Sections 10.20, 10.21 or 10.22, or (ii) is a Defaulting Lender. The rights of
Borrower, the Agent and the other Lenders under this Section 10.32 shall be in
addition to any other rights or remedies Borrower, the Agent and the other
Lenders may have under this Agreement, at law or in equity (including but not
limited to the right of setoff with respect to the Liabilities owed to a
Defaulting Lender).

10.33 Representations by the Lenders. Each Lender represents that it is the
present intention of such Lender, as of the date of its acquisition of the
Notes, to acquire the Notes for its account or for the account of its
affiliates, and not with a view to the distribution or sale thereof that would
be in violation of any applicable laws, and, subject to any applicable laws, the
disposition of such Lender’s property shall at all times be within its control.
The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act"), and may not be transferred, sold or otherwise disposed
of except (a) in a registered offering under the Securities Act; (b) pursuant to
an exemption from the registration provisions of the Securities Act; or (c) if
the Securities Act shall not apply to the Notes or the transactions contemplated
by the Financing Agreements. Nothing in this Section 10.33 shall affect the
characterization of the Loans and the transactions contemplated hereunder as
commercial lending transactions.

10.34 Counterparts and Facsimile Signatures. This Agreement, any other Financing
Agreement and any subsequent amendment to any of them may be executed in several
counterparts, each of which shall be construed together as one original.
Facsimile signatures on this Agreement, any other Financing Agreement and any
subsequent amendment to any of them shall be considered as original signatures.

10.35 Set-off. In the event that a Matured Default has occurred and is
continuing, Borrower gives and confirms to each Lender a right of set-off of all
moneys, securities and other property of Borrower (whether special, general or
limited) and the proceeds thereof, at any time delivered to remain with or in
transit in any manner to such Lender, its correspondent or its agents from or
for Borrower, whether for safekeeping, custody, pledge, transmission, collection
or otherwise or coming into possession of such Lender in any way, and also, any
balance of any deposit accounts and credits of Borrower with, and any and all
claims of security for the payment of the Liabilities owed by Borrower to such
Lender, contracted with or acquired by the Lender, whether such liabilities and
obligations be joint, several, absolute, contingent, secured, unsecured, matured
or unmatured, and Borrower authorizes such Lender at any time or times, without
prior notice, to apply such money, securities, other property, proceeds,
balances, credits of claims, or any part of the foregoing, to such liabilities
in such amounts as it may select, whether such Liabilities be contingent,
unmatured or otherwise, and whether any collateral security therefor is deemed
adequate or not. The rights described herein shall be in addition to any
collateral security described in any separate agreement executed by Borrower.

10.36 Patriot Act Information. Borrower represents to the Agent and the Lenders
that to the best knowledge of Borrower, Borrower is in compliance with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“Patriot Act”). Borrower represents to the Agent and the Lenders that: (a) no
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any official or employee of any Governmental Authority, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended; and (b) Borrower is not
engaged in or has engaged in any course of conduct that could reasonably be
expected to subject any of its properties to any lien, seizure or other
forfeiture under any criminal law, racketeer influenced and corrupt
organizations law, civil or criminal, or other similar laws. Each Lender hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow each Lender to identify Borrower in accordance with
the Patriot Act. Borrower shall provide such information and take such actions
as are reasonably requested by any Lender in order to assist such Lender in
maintaining compliance with the Patriot Act.

10.37 Binding Effect. This Agreement and all of the other Financing Agreements
set forth the legal, valid and binding obligations of Borrower, the Agent and
the Lenders and are enforceable against Borrower in accordance with their
respective terms. Should more than one Person be a Borrower under this Agreement
or any Note, the obligations of each such Person shall be joint and several. The
Lenders may settle, release, compromise, collect or otherwise liquidate the
obligations of any Borrower, any Guarantor of such obligations, and any security
or collateral for such obligations or for any such guaranty, in any manner,
without affecting or impairing the obligations of any Borrower. This Agreement
amends and restates in its entirety the Existing Agreement, and is made in
substitution of the Existing Agreement and not in satisfaction thereof. This
Agreement and the issuance of new Notes in accordance herewith shall not be
deemed to constitute a novation.

10.38 FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER FINANCING AGREEMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

         
THE ANDERSONS, INC.
 

 
By /s/Nicholas C. Conrad       
 
Title Vice President, Finance and Treasurer
 
U.S. BANK NATIONAL ASSOCIATION
 
By /s/James D. Pegues
 
Title Vice President
 
COBANK, ACB
 
By /s/Alan V. Schuler
 
Title Vice President
 
FIFTH THIRD BANK
 
By /s/David R. Gerken
 
Title Vice President
 
BRANCH BANKING AND TRUST COMPANY
 
By /s/Ahaz Armstrong
 
Title Assistant Vice President
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By /s/John Carley
 
Title Vice President
 
THE HUNTINGTON NATIONAL BANK
 
By /s/Cheryl B. Holm
 
Title Sr. Vice President
 
GREENSTONE FARM CREDIT SERVICES, ACA / FLCA
 
By /s/Curtis Flammini
 
Title Vice President
 
AGFIRST FARM CREDIT BANK
 
By /s/Bruce B. Fortner
 
Title Vice President
 
FARM CREDIT BANK OF TEXAS
 
By /s/Luis M. H. Requejo, Ph.D.
 
Title Director Capital Markets
 
FCS FINANCIAL, PCA
 
By /s/Sean Unterreiner
 
Title Senior Lending Officer
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
By /s/Chan K. Park
 
Title Sr. Vice President
 
COMERICA BANK
 
By /s/Timothy O’Rourke
 
Title Vice President
 
AGSTAR FINANCIAL SERVICES, PCA
 
By /s/Troy Mostaert
 
Title Vice President
 
BANK OF OKLAHOMA, N.A.
 
By /s/Jennifer Mihelic
 
Title Vice President
 
BANK OF THE WEST
 
By /s/Charles Greenway
 
Title Vice President
 
COÖPERATIEVE CENTRAL
 
RAIFFEISEN–BOERENLEENBANK B.A.,
 
“RABOBANK NEDERLAND” NEW YORK BRANCH
 
By /s/Andrew Sherman
 
Title Executive Director
 
By /s/Brad Peterson
 
Title Executive Director
 
SOCIÉTÉ GÉNÉRALE
 
By /s/Sebastien Ribatto
 
Title Managing Director
 
AGCOUNTRY FARM CREDIT SERVICES, PCA
 
By /s/James F. Baltezore
 
Title Vice President
 
FARM CREDIT SERVICES OF AMERICA, PCA
 
By /s/Curtis A. Brown
 
Title Vice President
 
BANK OF MONTREAL
 
By /s/Jennifer Wendrow
 
Title Director
 
SUNTRUST BANK
 
By /s/C. David Yates
 
Title Managing Director
 
HUA NAN COMMERCIAL BANK,
 
LTD., NEW YORK AGENCY
 
By /s/Henry Hsieh
 
Title Assistant Vice President
 
THE BANK OF EAST ASIA, LIMITED,
 
LOS ANGELES BRANCH
 
By /s/Chong Tan
 
Title V.P. & General Manager
 
By /s/Victor Li
 
Title General Manager
 
CHANG HWA COMMERCIAL BANK, LTD.
 
By /s/Eric Y.S. Tsai
 
Title V.P. & General Manager
 
SUMITOMO MITSUI BANKING
 
CORPORATION, NEW YORK BRANCH
 
By /s/William Ginn
 
Title Executive Director
 
JPMORGAN CHASE BANK, N.A.
 
By /s/Douglas R. Steen
 
Title Officer
 
BADGERLAND FINANCIAL, FLCA
 
By /s/Kenneth H. Rue
 
Title V.P. Loan & Capital Markets
 
FARM CREDIT SERVICES OF
 
MID-AMERICA, PCA
 
By /s/Ralph M. Bowman
 
Title Vice President
 
MANUFACTURERS AND TRADERS
 
TRUST COMPANY
 
By /s/Paul G. Rishar
 
Title Assistant Vice President
 
THE PRIVATE BANK AND TRUST COMPANY
 
By /s/Christopher C. O’Hara
 
Title Managing Director
 
1ST FARM CREDIT SERVICES, PCA
 
By /s/Corey J. Waldinger
 
Title Vice President, Capital Markets
 
AGCHOICE FARM CREDIT, ACA
 
By /s/Duane G. Bosler
 
Title Sr. Vice President
 

{Signature Page to Third Amended and Restated Loan Agreement — The Andersons,
Inc.}

2

Schedule A to Third Amended and Restated Loan Agreement
Lenders’ Commitments

                  Line of Credit A Loan Commitments        
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
See Schedule A-1 Attached
  See Schedule A-1 Attached
  See Schedule A-1 Attached

TOTAL:
          $ 512,658,227.85 Line of Credit C Loan Commitments
         
       
Name of Lender
  Pro Rata Percentage   Maximum $Amount
 
               
See Schedule A-1 Attached
  See Schedule A-1 Attached
  See Schedule A-1 Attached

TOTAL:
          $ 387,341,772.15

3

Schedule B to
Third Amended and Restated Loan Agreement

Form of Assignment and Acceptance

Attached
Exhibit 1A to
Third Amended and Restated Loan Agreement

Rail Subsidiaries

TOP CAT Holding, Co., a Delaware corporation
Cap Acquire, LLC, Cap Acquire Canada, ULC
Cap Acquire Mexico S. de R.L. de C.V.
NARCAT LLC, CARCAT, ULC
NARCAT Mexico S. de R.L. de C.V.
The Andersons Rail Operating I LLC, a Delaware limited liability company

4

Exhibit 2A to
Third Amended and Restated Loan Agreement

Form Line of Credit A Note

Attached

5

Exhibit 2B to
Third Amended and Restated Loan Agreement

Form Line of Credit C Note

Attached

6

Exhibit 4A to
Third Amended and Restated Loan Agreement

List of Closing Documents



1.   This Third Amended and Restated Loan Agreement

2. Notes

3. Guaranty



4.   Secretary’s Certificate as to Directors’ Resolutions and Partners’
Resolutions, as the case may be, for the Borrower and each Guarantor



5.   Certificates of Good Standing or Existence, Articles of Incorporation, Code
of Regulations and Partnership Agreements, as the case may be, for the Borrower
and each Guarantor

6. Opinion of Legal Counsel

7

Exhibit 5A to
Third Amended and Restated Loan Agreement

Form of Guaranty

Attached

8

Exhibit 6A to
Third Amended and Restated Loan Agreement

Disclosure Schedule

      Part 1:   Judgments, Litigation, Claims and Proceedings
Part 2:
  Defaults and Disputes
 
   
Part 3:
  Security Interests, Liens, Claims and Encumbrances
 
   
Part 4:
  Tax Liability Claims
 
   
Part 5:
  Other Indebtedness
 
   
Part 6:
  Affiliates
 
   
Part 7:
  Environmental Matters
 
   

9

Exhibit 7A to
Third Amended and Restated Loan Agreement

Compliance Certificate

Attached

10

THIRD AMENDED AND RESTATED LOAN AGREEMENT

BETWEEN

U.S. BANK NATIONAL ASSOCIATION
Sole Bookrunner, Left Lead Arranger, and Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION
Joint Lead Arranger and Co-Syndication Agent

COBANK, ACB
Joint Lead Arranger and Co-Syndication Agent

FIFTH THIRD BANK
Joint Lead Arranger and Documentation Agent

AND

THE ANDERSONS, INC.

$512,658,227.85 LINE OF CREDIT A
$387,341,772.15 LINE OF CREDIT C

Dated as of December 17, 2010

11